Exhibit 10.1

 

 

AMENDED AND RESTATED SENIOR SECURED

 

CREDIT AGREEMENT

 

dated as of February 29, 2012

among

 

MAC-GRAY CORPORATION,

as the Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

RBS CITIZENS, N.A.

and

TD BANK, NA,

as Co- Documentation Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article and Section

 

Page

 

 

 

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Interpretive Provisions

 

24

1.03

Accounting Terms and Provisions

 

25

1.04

Rounding

 

25

1.05

Times of Day

 

26

1.06

Letter of Credit Amounts

 

26

 

 

 

 

ARTICLE II  COMMITMENTS AND CREDIT EXTENSIONS

 

26

2.01

Commitments

 

26

2.02

Borrowings, Conversions and Continuations

 

28

2.03

Additional Provisions with respect to Letters of Credit

 

29

2.04

Additional Provisions with respect to Swingline Loans

 

36

2.05

Repayment of Loans

 

39

2.06

Prepayments

 

39

2.07

Termination or Reduction of Commitments

 

40

2.08

Interest

 

40

2.09

Fees

 

41

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

42

2.11

Payments Generally; Administrative Agent’s Clawback

 

43

2.12

Sharing of Payments By Lenders

 

44

2.13

Evidence of Debt

 

45

2.14

[Intentionally Omitted]

 

45

2.15

Cash Collateral

 

46

2.16

Defaulting Lenders

 

47

 

 

 

 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

 

49

3.01

Taxes

 

49

3.02

Illegality

 

54

3.03

Inability to Determine Rates

 

54

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

55

3.05

Compensation for Losses

 

56

3.06

Mitigation Obligations; Replacement of Lenders

 

56

3.07

Survival

 

57

 

 

 

 

ARTICLE IV  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

57

4.01

Conditions to Initial Credit Extensions

 

57

4.02

Conditions to all Credit Extensions

 

60

 

 

 

 

ARTICLE V  REPRESENTATIONS AND WARRANTIES

 

60

5.01

Organization; Powers

 

60

5.02

Authorization; Enforceability

 

60

5.03

Governmental Approvals; No Conflicts

 

61

5.04

Financial Condition; No Material Adverse Effect

 

61

5.05

Properties

 

61

5.06

Litigation and Environmental Matters

 

61

5.07

Compliance with Laws and Agreements

 

62

 

--------------------------------------------------------------------------------


 

5.08

Use of Proceeds

 

62

5.09

Taxes

 

62

5.10

ERISA

 

62

5.11

Disclosure

 

62

5.12

Subsidiaries

 

63

5.13

Insurance

 

63

5.14

Labor Matters

 

63

5.15

Solvency

 

63

5.16

Margin Regulations; Investment Company Act

 

63

5.17

Taxpayer Identification Number; Other Identifying Information

 

63

5.18

Personal Property Collateral

 

64

5.19

Pledged Collateral

 

64

5.20

Mortgages

 

64

 

 

 

 

ARTICLE VI  AFFIRMATIVE COVENANTS

 

64

6.01

Financial Statements and Other Information

 

65

6.02

Notices of Material Events

 

66

6.03

Information Regarding Collateral

 

66

6.04

Existence; Conduct of Business

 

67

6.05

Payment of Obligations

 

67

6.06

Maintenance of Properties

 

67

6.07

Insurance

 

67

6.08

Casualty and Condemnation

 

67

6.09

Books and Records; Inspection and Audit Rights

 

67

6.10

Compliance with Laws

 

68

6.11

Use of Proceeds and Letters of Credit

 

68

6.12

Collateral and Guarantee Requirement

 

68

6.13

Interest Rate Protection

 

69

 

 

 

 

ARTICLE VII  NEGATIVE COVENANTS

 

69

7.01

Indebtedness; Certain Equity Securities

 

69

7.02

Liens

 

71

7.03

Fundamental Changes

 

72

7.04

Investments, Loans, Advances, Guarantees and Acquisitions

 

72

7.05

Asset Sales

 

74

7.06

Sale and Leaseback Transactions

 

75

7.07

Swap Agreements

 

75

7.08

Restricted Payments; Certain Payments of Indebtedness

 

75

7.09

Transactions with Affiliates

 

76

7.10

Restrictive Agreements

 

76

7.11

Amendment of Material Documents

 

77

7.12

Financial Covenants

 

77

 

 

 

 

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES

 

77

8.01

Events of Default

 

77

8.02

Application of Funds

 

79

 

 

 

 

ARTICLE IX  ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

80

9.01

Appointment and Authorization of Administrative Agent and Collateral Agent

 

80

9.02

Rights as a Lender

 

81

9.03

Exculpatory Provisions

 

81

 

--------------------------------------------------------------------------------


 

9.04

Reliance by Administrative Agent

 

82

9.05

Delegation of Duties

 

82

9.06

Resignation of the Administrative Agent

 

83

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

84

9.08

No Other Duties

 

84

9.09

Administrative Agent May File Proofs of Claim

 

84

9.10

Collateral and Guaranty Matters

 

85

9.11

Swap Contracts and Treasury Management Agreements

 

86

 

 

 

 

ARTICLE X  MISCELLANEOUS

 

86

10.01

Amendments, Etc.

 

86

10.02

Notices; Effectiveness; Electronic Communication

 

88

10.03

No Waiver; Cumulative Remedies; Enforcement

 

90

10.04

Expenses; Indemnity; Damage Waiver

 

90

10.05

Payments Set Aside

 

93

10.06

Successors and Assigns

 

93

10.07

Treatment of Certain Information; Confidentiality

 

97

10.08

Right of Setoff

 

98

10.09

Interest Rate Limitation

 

98

10.10

Counterparts; Integration; Effectiveness

 

99

10.11

Survival of Representations and Warranties

 

99

10.12

Severability

 

99

10.13

Replacement of Lenders

 

99

10.14

Governing Law; Jurisdiction; Etc.

 

100

10.15

Waiver of Jury Trial

 

101

10.16

No Advisory or Fiduciary Responsibility

 

101

10.17

Electronic Execution of Assignments and Certain Other Documents

 

102

10.18

USA PATRIOT Act

 

102

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 2.01

 

Commitments and Applicable Percentages

Schedule 2.03

 

Existing Letters of Credit

Schedule 5.05

 

Real Property Locations

Schedule 5.12

 

Subsidiaries

Schedule 5.13

 

Insurance

Schedule 5.17

 

Taxpayer Identification Numbers

Schedule 7.01

 

Existing Indebtedness

Schedule 7.02

 

Existing Liens

Schedule 7.04

 

Existing Investments

Schedule 7.10

 

Restrictive Agreements

Schedule 10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Exhibit 2.01

 

Form of Lender Joinder Agreement

Exhibit 2.02

 

Form of Loan Notice

Exhibit 2.13-1

 

Form of Revolving Note

Exhibit 2.13-2

 

Form of Swingline Note

Exhibit 2.13-3

 

Form of Term Loan Note

Exhibit 3.01(e)

 

Forms of U.S. Tax Compliance Certificates

Exhibit 6.01(c)

 

Form of Compliance Certificate

Exhibit 6.03

 

Form of Collateral Questionnaire

Exhibit 10.06

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

 

This AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT (this “Credit
Agreement”) is entered into as of February 29, 2012, among MAC-GRAY CORPORATION,
a Delaware corporation (the “Borrower”), the Lenders party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent and Collateral Agent.

 

W I T N E S S E T H

 

WHEREAS, revolving credit and term loan facilities were established pursuant to
the terms of that credit agreement dated as of April 1, 2008 (as amended and
modified, the “Existing Credit Agreement”) among the Borrower, and certain of
its subsidiaries and affiliates, as borrowers, the lenders party thereto and
Bank of America, N.A., as administrative agent for the lenders;

 

WHEREAS, the Borrower has requested certain modifications to the Existing Credit
Agreement;

 

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions provided herein; and

 

WHEREAS, this Credit Agreement amends, restates and substitutes the Existing
Credit Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Credit Agreement, the following
terms have the meanings provided below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent pursuant to the terms hereof.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Aggregate Revolving Commitments and the Term
Loan Commitments.

 

“Aggregate Revolving Commitments” means the aggregate principal amount of the
Revolving Commitments of all the Lenders.

 

“Aggregate Revolving Committed Amount” has the meaning specified in Section
2.01(a).

 

“Applicable Percentage” means the following percentages per annum, based on the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):

 

 

 

 

 

Revolving Loans and Letters of Credit

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Eurodollar
Rate Loans

 

Base Rate
Loans

 

Commitment
Fee

 

Letter of
Credit Fee

 

1

 

>3.25:1.0

 

2.75

%

1.75

%

0.500

%

2.75

%

2

 

>2.75:1.0 but <3.25:1.0

 

2.50

%

1.50

%

0.350

%

2.50

%

3

 

>2.00:1.0 but <2.75:1.0

 

2.25

%

1.25

%

0.300

%

2.25

%

4

 

>1.50:1.0 but <2.00:1.0

 

2.00

%

1.00

%

0.250

%

2.00

%

5

 

<1.50:1.0

 

1.75

%

0.75

%

0.250

%

1.75

%

 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Total Leverage Ratio shall become effective not later than the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance therewith, then, upon the
request of the Required Lenders, Pricing Level 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.  The Applicable Percentage in effect from
the Closing Date through the date for delivery of the Compliance Certificate for
the fiscal quarter ending March 31, 2012 shall be determined based upon Pricing
Level 1.  Determinations by the Administrative Agent of the appropriate Pricing
Level shall be conclusive absent manifest error.

 

For any Incremental Credit Facilities established after the Closing Date, the
“Applicable Percentage” shall mean the percentages specified in the applicable
joinder agreement or other loan documentation whereby the Incremental Credit
Facilities are established.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means MLPF&S, in its capacity as sole lead arranger and sole book
manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Attributed Principal Amount” means (a) in the case of capital leases, the
amount of Capital Lease Obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP and (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
appropriate reserve amounts.

 

“Auto Borrow Agreement” has the meaning specified in Section 2.04(f).

 

“Bank of America” means Bank of America, N.A., together with its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” (sometimes, the “Prime Rate”) and (c) the Eurodollar Rate plus 1%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the recitals hereto, together with its
successors and permitted assigns.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
or (b) a borrowing of Swingline Loans, as appropriate.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, for any period for the Consolidated Group, without
duplication, (a) the additions to property, plant and equipment and other
capital expenditures that are (or would be) set forth in a consolidated
statement of cash flows for such period prepared in accordance with GAAP (other
than the portion of inventory reclassified as fixed assets in any particular
period) and (b) Capital Lease Obligations incurred by the Consolidated Group
during such period; provided that for purposes hereof, Capital Expenditures
shall not include expenditures to the extent they are (i) financed with the
proceeds of any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) or any casualty or other insured damage to or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset or (ii) expenditures or investments that
constitute Permitted Acquisitions.  Except as otherwise expressly provided, the
applicable period shall be the period of four consecutive fiscal quarters ending
as of the date of determination.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer and the
Lenders, as appropriate, as collateral for the L/C Obligations or obligations of
the Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer
shall agree in their sole discretion, other credit support in each case pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than Stewart G.
MacDonald, Jr., Sandra MacDonald, Daniel MacDonald or Evelyn MacDonald or any of
their respective spouses, immediate family members or lineal descendants, or
trusts, limited liability companies or family limited partnerships for the
benefit of any such individuals, of Equity Interests representing more than 25%
of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Borrower, or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower (or any committee thereof) nor (ii) appointed
by directors the majority of whom were so nominated.

 

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the “Collateral” as such term is defined in the Collateral
Agreement.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the Lenders under any of the Security Documents, or any successor collateral
agent pursuant to the terms thereof.

 

“Collateral Agreement” means that certain Amended and Restated Guarantee and
Collateral Agreement dated as of the Closing Date among the Borrower, the
Subsidiaries identified therein and Bank of America, as collateral agent, as may
be amended, modified, extended, supplemented and replaced from time to time.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

                (a)           the Collateral Agent shall have received from the
Borrower and each of its Domestic Subsidiaries either (i) a duly executed and
delivered counterpart of the Collateral Agreement, or (ii) in the case of any
Person that becomes a Loan Party after the Closing Date, a

 

4

--------------------------------------------------------------------------------


 

duly executed and delivered supplement to the Collateral Agreement, in the form
specified therein (or otherwise acceptable to the Administrative Agent and the
Collateral Agent in their reasonable discretion);

 

                (b)           all outstanding Equity Interests of each Domestic
Subsidiary, and 65% of the outstanding Equity Interests of each First Tier
Foreign Subsidiary, of the Borrower shall have been pledged pursuant to the
Collateral Agreement, and the Collateral Agent shall have received certificates
or other instruments representing all such Equity Interests, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

 

                (c)           all Indebtedness of the Borrower and each of its
Subsidiaries that is owing to any Loan Party shall be evidenced by a promissory
note and shall have been pledged pursuant to the Collateral Agreement and the
Collateral Agent shall have received all such promissory notes, together with
undated instruments of transfer with respect thereto endorsed in blank;

 

                (d)           all documents and instruments, including Uniform
Commercial Code financing statements and notice filings with the United States
Copyright Office and United States Patent and Trademark Office in respect of
intellectual property, required by law or reasonably requested by the
Administrative Agent or the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Collateral Agreement and
perfect such Liens to the extent required by, and with the priority required by,
the Collateral Agreement, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording;

 

                (e)           the Collateral Agent shall have received (i) duly
executed and delivered counterparts of Mortgages for all real property owned by
the Loan Parties located in the United States by the record owner thereof;
provided, however, such Mortgages shall not be required for real property with
an aggregate fair market value of up to $1,000,000, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of such Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 7.02, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent or the Required Lenders may reasonably
request, and (iii) such surveys, abstracts, appraisals, legal opinions and other
documents as the Collateral Agent or the Required Lenders may reasonably request
with respect to any such Mortgage or Mortgaged Property;

 

                (f)            [Intentionally Omitted]; and

 

                (g)           each Loan Party shall have obtained all consents
and approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder.

 

“Collateral Questionnaire” means a certificate substantially in the form of
Exhibit 6.03.

 

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) the date on which the Revolving Commitments shall have
been terminated as provided herein.

 

“Commitments” means the Revolving Commitment and the Term Loan Commitments.

 

5

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.01(c).

 

“Consolidated Cash Flow” means, for any period for the Consolidated Group, the
difference of (a) Consolidated EBITDA minus (b) the sum of (i) all Capital
Expenditures (except those Capital Expenditures financed with equipment, term
loan or capital lease financing with a tenor of three years or greater),
(ii) Prepaid Commission Expenses, (iii) consolidated cash income taxes paid (net
of cash refunds received), and (iv) Restricted Payments paid in cash by the
Borrower, in each case on a consolidated basis in accordance with GAAP.  Except
as otherwise expressly provided, the applicable period shall be the period of
four consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated Cash Flow Coverage Ratio” means, for any period for the
Consolidated Group, the ratio of (a) Consolidated Cash Flow to (b) the sum of
(i) the aggregate amount of regularly scheduled principal payments made on or in
respect of Long-Term Indebtedness (other than (A) payments on intercompany
indebtedness made by the Borrower or any Subsidiary to the Borrower or a
Subsidiary, (B) regularly scheduled payments of principal on and redemption of
the Senior Notes and (C) regularly scheduled payments on and repayment of the
Term Loan A under the Existing Credit Agreement) and (ii) Consolidated Cash
Interest Expense.  Except as otherwise expressly provided, the applicable period
shall be the period of four consecutive fiscal quarters ending as of the date of
determination.

 

“Consolidated Cash Interest Expense” means, for any period the Consolidated
Interest Expense for such period, excluding any amount not payable in cash.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income plus (b) to the extent deducted in determining
such Consolidated Net Income, without duplication, the sum of (i) Consolidated
Interest Expense, (ii) consolidated income tax expense, (iii) depreciation and
amortization, (iv) any extraordinary non-cash charges reasonably acceptable to
the Administrative Agent and the Required Lenders, (v) non-cash impairment
charges for discontinued or divested operations or goodwill impairment charges,
(vi) non-cash compensation expenses (but including in any subsequent period, for
purposes hereof, cash payments made in respect thereof in any subsequent
period), (vii) non-cash expenses resulting from the grant of stock options or
other equity-related compensation to any director, officer, consultant or
employee, (viii) charges relating to the Transactions, including charges
relating to the payment of the make-whole premium on the Senior Notes, the
write-off of capitalized costs and expenses relating to the Senior Notes and the
facilities provided under the Existing Credit Agreement and any other financings
being terminated or replaced and fees and expenses relating to the Transactions,
(ix) legal fees and expenses associated with the Wash Multifamily Laundry
Systems, LLC litigation of up to $5,000,000, (x) non-cash expenses (and
excluding non-cash income) in connection with any Swap Agreement for which the
applicable member of the Consolidated Group does not receive hedge accounting
treatment, and (xi) transaction fees and expenses associated with Permitted
Acquisitions and dispositions permitted hereunder, in each case on a
consolidated basis determined in accordance with GAAP; provided that for
acquisitions made after the Closing Date adjustments may be made to Consolidated
EBITDA for expected cost-savings, synergies and one-time costs and expenses
relating to the acquisitions (including employee retention expenses and
severance expenses) reasonably acceptable to the Administrative Agent and the
Required Lenders.  Except as otherwise expressly provided, the applicable period
shall be the period of four consecutive fiscal quarters ending as of the date of
determination.

 

“Consolidated Group” means the Borrower and the Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense on a consolidated basis determined in accordance
with GAAP, but including, in any event, the

 

6

--------------------------------------------------------------------------------


 

interest component under capital leases and the implied interest component under
Synthetic Leases and Securitization Transactions.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, the
net income (or loss) determined on a consolidated basis in accordance with GAAP,
but excluding extraordinary gains and losses and related tax effects thereon. 
Except as otherwise expressly provided, the applicable period shall be the
period of four consecutive fiscal quarters ending as of the date of
determination.

 

“Consolidated Total Funded Debt” means, as of any date, all Funded Debt of the
Borrower and its subsidiaries determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Total Leverage Ratio” means, as of the end of each fiscal quarter,
the ratio of (a) Consolidated Total Funded Debt as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date for
which financial statements and related officer’s certificates shall have been
delivered as required by the terms of this Credit Agreement).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement” has the meaning specified in the preamble hereto, as the same
may be amended and modified from time to time.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing, and (c) an L/C Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event, act or condition that constitutes an Event of Default
or that, with notice, the passage of time, or both, would constitute an Event of
Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than (i) Eurodollar Rate Loans and (ii) Letter of Credit Fees, the Base
Rate plus the Applicable Percentage, if any, applicable to such Loans plus 2%
per annum; (b) with respect to Eurodollar Rate Loans, the Eurodollar Rate plus
the Applicable Percentage, if any, applicable to such Loans plus 2% per annum;
and (c) with respect to Letter of Credit Fees, a rate equal to the Applicable
Percentage plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swingline

 

7

--------------------------------------------------------------------------------


 

Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be or has not been satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent (or, if the
Administrative Agent is a Defaulting Lender, the Required Lenders) that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above,
and of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) upon delivery of such determination by the
Administrative Agent (or the Required Lenders, as appropriate) of a written
notice to the Borrower, the L/C Issuer, the Swingline Lender and each other
Lender promptly following such determination.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, (a) Dispositions of
obsolete or worn out property, whether now owned or hereafter acquired, in the
ordinary course of business; (b) Dispositions of inventory in the ordinary
course of business; and (c) Dispositions of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Domestic Loan Party” means any Loan Party that is organized under the laws of
any State of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,

 

8

--------------------------------------------------------------------------------


 

licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurodollar Base Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

9

--------------------------------------------------------------------------------


 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Eurodollar Rate Loan for such
Interest Period by (ii) one minus the Eurodollar Reserve Percentage for such
Eurodollar Rate Loan for such Interest Period and (b) for any day with respect
to any Base Rate Loan bearing interest at a rate based on the Eurodollar Rate, a
rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (i) the Eurodollar Base Rate for such Base Rate
Loan for such day by (ii) one minus the Eurodollar Reserve Percentage for such
Base Rate Loan for such day.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Base Rate”.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan and for each outstanding Base Rate Loan bearing interest at
a rate based on the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

10

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means the standby letters of credit outstanding on
the Closing Date identified on Schedule 2.03.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to the multiple of 1/100th of 1%) charged to Bank
of America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated as of January 25, 2012, among the
Borrower, Bank of America, and the Arranger.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Loan Party.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s pro rata share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s pro rata share of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon

 

11

--------------------------------------------------------------------------------


 

which interest charges are customarily paid, (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
the type described in clauses (a), (b), (c), (d), (e), (g), (h), (i) and (j) of
this definition of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on the property owned or acquired by such Person, whether or not the
obligations secured thereby have been assured, (g) all Guarantees by such Person
of obligations of others, (h) the Attributed Principal Amount of all Capital
Lease Obligations, Synthetic Leases and Securitization Transactions of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, in connection with any
Permitted Acquisition, the term “Indebtedness” shall not include post-closing
purchase price adjustments or earn-outs to which the seller may become entitled.

 

“GAAP” means generally accepted accounting principles in effect in the United
States applied on a consistent basis, subject to the provisions of Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance of supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
of the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantors” means, collectively, each Person that provides a Guarantee of the
Obligations pursuant to the terms of the Collateral Agreement or other agreement
reasonably acceptable to the Administrative Agent, in each case together with
their successors and permitted assigns.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

12

--------------------------------------------------------------------------------


 

“Incremental Credit Facilities” has the meaning specified in Section 2.01(e).

 

“Indebtedness” of any Person means, without duplication, (a) all Funded Debt of
such Person, and (b) all obligations of such Person under Swap Agreements, or
obligations of others under Swap Agreements that are Guaranteed by such Person
or secured by (or for which the holder of such obligations has an existing
right, contingent or otherwise, to be secured by) any Lien on the property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assured.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Revolving Termination Date and the date of the final principal amortization
payment on any Term Loan and, in the case of any Swingline Loan, any other dates
as may be mutually agreed upon by the Borrower and the Swingline Lender, and
(b) as to any Eurodollar Rate Loan, the last Business Day of each Interest
Period for such Loan, the date of repayment of principal of such Loan, the
Revolving Termination Date and the date of the final principal amortization
payment on any Term Loan, and in addition, where the applicable Interest Period
exceeds three months, the date every three months after the beginning of such
Interest Period.  If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the immediately
succeeding Business Day.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the immediately succeeding Business Day
unless, in the case of a Eurodollar Rate Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

 

(b)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(c)           no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date; and

 

(d)           no Interest Period with respect to any Term Loan shall extend
beyond any principal amortization payment date, except to the extent that the
portion of such Loan comprised of Eurodollar Rate Loans that is expiring prior
to the applicable principal amortization payment date plus the portion comprised
of Base Rate Loans equals or exceeds the principal amortization payment then
due.

 

13

--------------------------------------------------------------------------------


 

“IP Rights” has the meaning specified in Section 5.05(b).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any Subsidiary) and the L/C
Issuer (or in favor of the L/C Issuer), relating to such Letter of Credit.

 

“Laundry Facility Agreements” means agreements and other documents pursuant to
which any Loan Party installs, operates and maintains certain pay per use
laundry equipment or rents such equipment to an owner, manager or any other
Person affiliated with the premises at which such equipment is located.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven days prior to the Revolving
Termination Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).

 

“L/C Issuer” means as to Letters of Credit issued hereunder, Bank of America in
its capacity as issuer of Letters of Credit hereunder, in each case together
with its successors in such capacity.

 

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

14

--------------------------------------------------------------------------------


 

“L/C Sublimit” has the meaning specified in Section 2.01(b).  The L/C Sublimit
on the Closing Date is Seven Million Dollars ($7,000,000).  The L/C Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with their
respective successors and assigns and, unless the context requires otherwise,
includes the Swingline Lender.

 

“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01, executed and delivered in accordance with the provisions of
Section 2.01(f)(iv).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means (i) each Existing Letter of Credit, and (ii) each
standby letter of credit issued hereunder providing for the payment of cash upon
the honoring of a presentation thereunder.

 

“Letter of Credit Fee” has the meaning specified in Section 2.09(b)(i).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan” means any Revolving Loan, Swingline Loan and/or Term Loan, if any, and
the Base Rate Loans and Eurodollar Rate Loans comprising such Loans.

 

“Loan Documents” means this Credit Agreement, the Notes, the Collateral
Questionnaire, the Security Documents, the Fee Letter, the Issuer Documents and
the Lender Joinder Agreements, if any.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.

 

“Loan Obligations” means the Revolving Loan Obligations and the Term Loans, if
any.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Loan Party Materials” has the meaning specified in Section 6.02.

 

“London Banking Days” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Long-Term Indebtedness” means any indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

15

--------------------------------------------------------------------------------


 

“Material Acquisition” means (a) any acquisition by the Borrower or a
wholly-owned Subsidiary that is a Loan Party of all the outstanding Equity
Interest in, all or substantially all the assets of, or all or substantially all
the assets constituting a division or line of business of, a Person if (i) the
total consideration for such acquisition is at least $10,000,000 or (ii) the
acquired business contributes, together with all other Permitted Acquisitions
that have occurred since the beginning of the immediately preceding four
consecutive fiscal quarter period for which financial statements are available,
in the aggregate at least $3,000,000 to Consolidated EBITDA for such period
(giving pro forma effect to all such acquisitions as if they had occurred on the
first day of such four consecutive fiscal quarter period) and (b) the other
preceding Permitted Acquisitions described in clause (a)(ii) above.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties or condition
(financial or otherwise) of the Consolidated Group taken as a whole; or (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Consolidated Group in an aggregate principal amount exceeding
$3,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with
its successors.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means all real property owned by the Loan Parties located
in the United States by the record owner thereof that shall be the subject of a
Mortgage pursuant to the Collateral and Guarantee Requirement, including
(a) each real property set forth on Schedule 5.05 that is identified as a
Mortgaged Property thereon and is the subject of a Mortgage and (b) each other
real property that is, or pursuant to the terms hereof, becomes, the subject of
a Mortgage; provided, however that such Mortgages shall not be required for real
property with an aggregate fair market value of up to $1,000,000.

 

“Mortgages” means those mortgages, deeds of trust, security deeds or like
instruments given by the Loan Parties, as grantors, to the Collateral Agent to
secure the Obligations, and any other such instruments that may be given by any
Person pursuant to the terms hereof, as such instruments may be amended and
modified from time to time.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that has been approved by the Required Lenders.

 

16

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the Revolving Notes and the Swingline Note.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Agreement between any Loan Party and any Lender or
Affiliate of a Lender to the extent permitted hereunder and (c) all obligations
under any Treasury Management Agreement between any Loan Party and any Lender or
Affiliate of a Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

17

--------------------------------------------------------------------------------


 

“Patriot Act” has the meaning specified in Section 10.18.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means any acquisition by the Borrower or a wholly-owned
Subsidiary that is a Loan Party of all the outstanding Equity Interests in, all
or substantially all the assets of, or all or substantially all the assets
constituting a division or line of business of, a Person if (a) such acquisition
was not preceded by, or consummated pursuant to, a hostile offer (including a
proxy contest), (b) such Person is organized under the laws of, and
substantially all its assets are located in, the United States, any State
thereof or the District of Columbia, (c) no Default has occurred and is
continuing or would result therefrom, (d) all transactions related thereto are
consummated in accordance with the applicable Laws, (e) all actions required to
be taken with respect to such acquired or newly formed Subsidiary or assets
under Section 6.12 shall have been taken, (f) the Consolidated Group is in
compliance, on a Pro Forma Basis (including, without duplication, giving pro
forma effect to such acquisition and all other acquisitions that have occurred
since the beginning of the immediately preceding four consecutive fiscal quarter
period for which financial statements are available), with the covenants
contained in Section 7.12 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available, (g) after giving effect to such acquisition, there shall be no less
than $10,000,000 of aggregate unused and available Revolving Commitments,
(h) the business of such Person or such assets, as the case may be, constitute a
business permitted by Section 7.03(b), and (i) for any acquisition that is a
Material Acquisition, the Borrower has delivered to the Administrative Agent an
officers’ certificate to the effect set forth in clauses (a), (b), (c), (d),
(e), (f), (g) and (h) above, together with all relevant financial information
for the Person or assets to be acquired.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with
Section 6.05;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.05;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in ease case in the ordinary course of
business;

 

(e)           liens arising by operation of law to secure landlords or lessors
under leases made in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 6.05;

 

18

--------------------------------------------------------------------------------


 

(f)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (i) of Section 8.01 and pledges or cash deposits
made in lieu of, or to secure the performance of, judgment or appeal bonds in
respect of such judgments and proceedings;

 

(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

(h)           (i) licenses, sublicenses, leases or subleases granted by the
Borrower or any of its Subsidiaries to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries and
(ii) any interest or title of a lessor, sublessor or licensor under any lease or
license agreement not prohibited by this Credit Agreement to which the Borrower
or any of its Subsidiaries is a party;

 

(i)            Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(j)            non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account;

 

(k)           non-exclusive licenses of Intellectual Property granted by any
Group Member in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Group Members,
taken as a whole;

 

(l)            possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments; provided that
such Liens (i) attach only to such Investments and (ii) secure only obligations
incurred in the ordinary course and arising in connection with the acquisition
or disposition of such Investments and not any obligation in connection with
margin financing or otherwise; and

 

(m)          Liens existing as of the Closing Date set forth on Schedule 7.02.

 

“Permitted Investments” means:

 

(a)           direct obligations of or obligations, the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, as of such date of acquisition, the
highest credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000; and

 

19

--------------------------------------------------------------------------------


 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above.

 

“Permitted Liens” means any Liens in respect of property of any Loan Party
permitted to exist pursuant to the terms of Section 7.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepaid Commission Expenses” means the amount of any one-time up-front payment
required to be paid by the Borrower or any Subsidiary to the landlord or lessor
under any Laundry Facility Agreement upon the commencement of such Laundry
Facility Agreement (but without duplication for any amount included as a Capital
Expenditure).

 

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

 

“Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and determining compliance with the financial covenants hereunder,
that such transaction shall be deemed to have occurred as of the first day of
the period of four consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions hereof.  Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of any Disposition, (i) income statement items (whether positive or
negative) attributable to the entities or business units that are the subject of
such Disposition shall be excluded to the extent relating to any period prior to
the date thereof and (ii) Indebtedness paid or retired in connection with such
Disposition shall be deemed to have been paid and retired as of the first day of
the applicable period; and (b) in the case of any acquisition, merger or
consolidation, (i) income statement items (whether positive or negative)
attributable to the entities or business units that are the subject thereof
shall be included to the extent relating to any period prior to the date thereof
(including (A) cost savings to the extent such cost savings would be permitted
to be reflected in pro forma financial information complying with the
requirements of GAAP and Article XI of Regulation S-X under the Securities Act
of 1933, as amended, as interpreted by the Staff of the SEC, and as certified by
a Financial Officer or (B) other cost savings to the extent such cost savings
would be acceptable to the Administrative Agent (in its discretion), and
(ii) Indebtedness incurred in connection with such acquisition, merger or
consolidation, shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period assuming prevailing interest rates hereunder).

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Recipient” means the Administrative Agent, any Lender or the L/C Issuer, as
applicable.

 

20

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors and
representatives of such Person and of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty days’ notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a L/C Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitments shall have expired
or been terminated, Lenders holding in the aggregate more than 50% of the Loan
Obligations (including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans);
provided that the commitments of, and the portion of the Loan Obligations held
or deemed held by, any Defaulting Lender shall be disregarded in determining
Required Lenders at any time, and provided, further that the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by a Lender that is the L/C
Issuer or Swingline Lender, as the case may be, in making any such
determination.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate Revolving Commitments or, if the Revolving
Commitments shall have expired or been terminated, Lenders holding in the
aggregate more than 50% of the Revolving Obligations (including, in each case,
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the
commitments of, and the portion of the Revolving Obligations held or deemed held
by, any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time, and provided, further that the amount of any participation
in any Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by a Lender that is the L/C Issuer or Swingline
Lender, as the case may be, in making any such determination.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer or assistant treasurer of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in

 

21

--------------------------------------------------------------------------------


 

the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

 

“Revolving Commitment” means the commitment of each Lender to make Revolving
Loans (and to share in Revolving Loan Obligations) hereunder.

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Committed Amount and the denominator of which is
Aggregate Revolving Committed Amount.  The Revolving Commitment Percentages as
of the Closing Date are set forth on Schedule 2.01.

 

“Revolving Committed Amount” means, for each Lender, the amount of such Lender’s
Revolving Commitment.  The Revolving Committed Amounts as of the Closing Date
are set out in Schedule 2.01.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Loan Obligations” means the Revolving Loans, the L/C Obligations and
the Swingline Loans.

 

“Revolving Notes” means the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced.  A form of Revolving Note is attached as Exhibit 2.13-1.

 

“Revolving Termination Date” means February 28, 2017; provided, however, that if
such date is not a Business Day, the Revolving Termination Date shall be the
next preceding Business Day.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Loan Party) whereby the Borrower or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which it may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate or any other Person.

 

“Security Documents” means the Collateral Agreement, any Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 6.12 to secure any of the Obligations.

 

“Senior Notes” means the 7.625% senior notes due 2015 issued by the Borrower on
August 16, 2005.

 

22

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.  All Swap Agreements, if any,
between the Borrower and one or more Lenders (or Affiliates thereof) are
independent agreements governed by the written provisions of such Swap
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Loans or other Obligations.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

 

“Swingline Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

 

“Swingline Loan” has the meaning specified in Section 2.01(c).

 

“Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced.  A form of Swingline Note is attached as Exhibit 2.13-2.

 

“Swingline Sublimit” has the meaning specified in Section 2.01(c).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loans” means, collectively or individually, as context requires, any term
loan established under an Incremental Credit Facility.

 

“Term Loan Commitments” means the aggregate principal amount of any term loan
commitments established under the Incremental Credit Facilities, if any,
provided that in any such case, at any time after funding of the respective term
loan, determinations of “Required Lenders” and required lenders for the
particular tranche of term loan thereby established shall be based on the
Outstanding Amount of such term loans.

 

23

--------------------------------------------------------------------------------


 

“Term Loan Note” means the promissory note or notes, if any, given to evidence
any Term Loan of such Lender, as amended, restated, modified, supplemented,
extended, renewed or replaced.  A form of Term Loan Note is attached as
Exhibit 2.13-3.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Revolving Loan or loans comprising any Term
Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

 

“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that 100% of the Equity Interests with ordinary voting
power issued by such Subsidiary (other than directors’ qualifying shares and
investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person.

 

1.02        Interpretive Provisions.  With reference to this Credit Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words

 

24

--------------------------------------------------------------------------------


 

“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Loan Document.

 

1.03        Accounting Terms and Provisions.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
referenced in Section 4.01(d), except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, (i) with respect to the accounting for leases as either
operating leases or capital leases and the impact of such accounting in
accordance with Accounting Standards Codification 840 or otherwise on the
definitions and covenants herein, GAAP as in effect on the Closing Date shall be
applied and (ii) Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)           Notwithstanding any provision herein to the contrary,
determinations of (i) the applicable pricing level under the definition of
“Applicable Percentage” and (ii) compliance with the financial covenants shall
be made on a Pro Forma Basis.

 

(c)           The Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.01(c).  If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component,

 

25

--------------------------------------------------------------------------------


 

carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day.  Unless otherwise provided, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Commitments.  Subject to the terms and conditions set forth herein:

 

(a)           Revolving Loans.  During the Commitment Period, each Lender
severally agrees to make revolving credit loans (the “Revolving Loans”) to the
Borrower on any Business Day; provided that after giving effect to any such
Revolving Loan, (i) with regard to the Lenders collectively, the Outstanding
Amount of Revolving Loan Obligations shall not exceed TWO HUNDRED FIFTY MILLION
DOLLARS ($250,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Committed
Amount”) and (ii) with regard to each Lender individually, such Lender’s
Revolving Commitment Percentage of Revolving Loan Obligations shall not exceed
its respective Revolving Committed Amount.  Revolving Loans will be made in
Dollars and may consist of Base Rate Loans, Eurodollar Rate Loans or a
combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.

 

(b)           Letters of Credit.  During the Commitment Period, (i) the L/C
Issuer, in reliance upon the commitments of the Lenders set forth herein, agrees
(A) to issue Letters of Credit for the account of the Borrower or any member of
the Consolidated Group on any Business Day, (B) to amend or extend Letters of
Credit previously issued hereunder, and (C) to honor drawings under Letters of
Credit; and (ii) the Lenders severally agree to purchase from the L/C Issuer a
participation interest in the Letters of Credit issued hereunder in an amount
equal to such Lender’s Revolving Commitment Percentage thereof; provided that
(A) the Outstanding Amount of L/C Obligations shall not exceed SEVEN MILLION
DOLLARS ($7,000,000) (as such amount may be decreased in accordance with the
provisions hereof, the “L/C Sublimit”), (B) with regard to the Lenders
collectively, the Outstanding Amount of Revolving Loan Obligations shall not
exceed the Aggregate Revolving Committed Amount, and (C) with regard to each
Lender individually, such Lender’s Revolving Commitment Percentage of Revolving
Loan Obligations shall not exceed its respective Revolving Committed Amount. 
Letters of Credit will be denominated in Dollars.  Subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

26

--------------------------------------------------------------------------------


 

(c)           Swingline Loans.  During the Commitment Period, the Swingline
Lender agrees, in reliance upon the commitments of the other Lenders set forth
herein, to make revolving credit loans (the “Swingline Loans”) to the Borrower
on any Business Day; provided that (i) the Outstanding Amount of Swingline Loans
shall not exceed TEN MILLION DOLLARS ($10,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “Swingline Sublimit”)
and (ii) with respect to the Lenders collectively, the Outstanding Amount of
Revolving Loan Obligations shall not exceed the Aggregate Revolving Committed
Amount; and provided, further, that notwithstanding anything herein to the
contrary, the Swingline Lender shall not be under any obligation to make any
Swingline Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure.  Swingline Loans will be made in Dollars and shall be
comprised solely of Base Rate Loans, and may be repaid and reborrowed in
accordance with the provisions hereof.  Immediately upon the making of a
Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a participation
interest in such Swingline Loan in an amount equal to the product of such
Lender’s Revolving Commitment Percentage thereof.

 

(d)           [Intentionally Omitted].

 

(e)           Incremental Credit Facilities.  At any time on or after the
Closing Date, the Borrower may, on written notice to the Administrative Agent,
establish additional credit facilities (collectively, the “Incremental Credit
Facilities”) by increasing, at their election, the Aggregate Revolving Committed
Amount as provided in Section 2.01(f), or establishing one or more new term
loans, or some combination thereof; provided that:

 

(i)            no Default shall have occurred and be continuing or shall result
after giving effect to the Incremental Credit Facility;

 

(ii)           the conditions to all Credit Extensions in Section 4.02 shall
have been satisfied;

 

(iii)          the Borrower will provide (A) a compliance certificate from a
Financial Officer confirming that no Default shall exist immediately before or
immediately after giving effect to the establishment of the Incremental Credit
Facility and demonstrating compliance with the financial covenants set forth in
Section 7.12 after giving effect on a pro forma basis to the Incremental Credit
Facility (assuming, for purposes hereof, that the Incremental Credit Facility is
fully drawn and funded) as of the most recently ended fiscal quarter, and
(b) supporting resolutions, legal opinions, promissory notes and other items as
may be reasonably required by the Administrative Agent and the Lenders providing
the commitments for the Incremental Credit Facility;

 

(iv)          upfront and/or arrangement fees, if any, in respect of the new
commitments so established, shall be paid; and

 

(v)           to the extent reasonably requested by the Administrative Agent,
amendments to each of the Security Documents, if any, and related documents or
agreements shall have been made, in each case in a manner reasonably
satisfactory to the Administrative Agent.

 

In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, (B) neither the Administrative Agent nor the Arranger shall have any
responsibility for arranging any such additional commitments without their prior
written consent and subject to such conditions, including fee arrangements, as
they may provide in connection therewith

 

27

--------------------------------------------------------------------------------


 

and (C) Schedule 2.01 will be deemed to be revised to reflect the Lenders,
Loans, Commitments and pro rata shares after giving effect to the establishment
of any Incremental Credit Facility.

 

(f)            Additional Conditions for Incremental Credit Facilities. Subject
to Section 2.01(e), the Borrower may establish Incremental Credit Facilities;
provided that:

 

(i)            the sum of the Aggregate Revolving Committed Amounts plus the
aggregate principal amount of any other Incremental Credit Facility will not
exceed THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000);

 

(ii)           such increase shall be in a minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof, in the case of Revolving
Commitments;

 

(iii)          any new lender providing additional commitments pursuant to this
subsection must be reasonably acceptable to the Administrative Agent and, in the
case of an increase in the Revolving Commitments, also to the L/C Issuers and
the Swingline Lender, as appropriate;

 

(iv)          lenders providing additional commitments pursuant to this
subsection will provide a Lender Joinder Agreement and such other agreements
reasonably acceptable to the Administrative Agent; and

 

(v)           if any Revolving Loans or Term Loans, as appropriate, are
outstanding at the time of any such increase, the Borrower will make such
payments and adjustments on the subject Loans (including payment of any
break-funding amounts owing under Section 3.05) as may be necessary to give
effect to the revised commitment amounts and percentages.

 

2.02        Borrowings, Conversions and Continuations.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) with respect to Eurodollar Rate Loans, three
(3) Business Days prior to the requested date of, or (ii) with respect to Base
Rate Loans, on the requested date of, any Borrowing, conversion or
continuation.  Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower.  Except as provided in Sections 2.03(c) and 2.04(a), each
Borrowing, conversion or continuation shall be in a principal amount of (i) with
respect to Eurodollar Rate Loans, $5,000,000 or a whole multiple of $1,000,000
in excess thereof or (ii) with respect to Base Rate Loans, $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Loan Notice (whether telephonic or
written) shall specify (i) whether such request is for a Borrowing, conversion,
or continuation, (ii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed, converted or continued, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans

 

28

--------------------------------------------------------------------------------


 

in any Loan Notice, but fails to specify an Interest Period, the Interest Period
will be deemed to be one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if on the date of such Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrower(s) as
provided above.

 

(c)           Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Rate Loan may be continued or converted only
on the last day of an Interest Period for such Eurodollar Rate Loan and (ii) any
conversion into, or continuation as, a Eurodollar Rate Loan may be made only if
the conditions to Credit Extensions in Section 4.02 have been satisfied.  During
the existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Rate Loan and (ii) at the request of
the Required Lenders, any outstanding Eurodollar Rate Loan shall be converted to
a Base Rate Loan on the last day of the Interest Period with respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, conversions and
continuations of Revolving Loans, there shall not be more than eight Interest
Periods in effect with respect to Revolving Loans.

 

2.03        Additional Provisions with respect to Letters of Credit.

 

(a)           Obligation to Issue or Amend.

 

(i)            The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Revolving
Lenders have approved such expiry date; or

 

29

--------------------------------------------------------------------------------


 

(B)          the expiry date of such requested Letter of Credit would occur
after the L/C Expiration Date, unless all the Lenders with Revolving Commitments
(other than Defaulting Lenders) have approved such expiry date.

 

(ii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which in each case the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(E)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

 

(iii)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(iv)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(v)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative

 

30

--------------------------------------------------------------------------------


 

Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a L/C Application, appropriately
completed and signed by a Responsible Officer of the Borrower.  Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer.  Such
L/C Application must be received by the L/C Issuer and the Administrative Agent
not later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) the
purpose and nature of the requested Letter of Credit; and (H) such other matters
as the L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require.  Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any L/C Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof.  Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one (1) Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Revolving Commitment Percentage times the amount of such Letter of
Credit.

 

31

--------------------------------------------------------------------------------


 

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s pro rata share thereof.  In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Committed Amount and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its pro rata share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s pro rata share of
such amount shall be solely for the account of the L/C Issuer.

 

32

--------------------------------------------------------------------------------


 

(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its pro rata share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its pro rata share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate

 

33

--------------------------------------------------------------------------------


 

from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively

 

34

--------------------------------------------------------------------------------


 

deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the L/C Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
then Outstanding Amount of all L/C Obligations.  Sections 2.06 and Section 8.01
set forth certain additional requirements to deliver Cash Collateral hereunder. 
For purposes of this Section 2.03, Section 2.06 and Section 8.01, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the Collateral
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all

 

35

--------------------------------------------------------------------------------


 

balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.

 

(h)           Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit, if applicable hereunder.  Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this Credit
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

Unless otherwise expressly agreed by the L/C Issuer and the Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit.

 

(i)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the L/C Issuer for any and all drawings
under such Letter of Credit.  The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of the Borrower’s Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s businesses derive
substantial benefits from the businesses of such Subsidiaries.

 

(j)            Letter of Credit Fees.  The Borrower shall pay Letter of Credit
fees as set forth in Section 2.09.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04        Additional Provisions with respect to Swingline Loans.

 

(a)           Borrowing Procedures.  Each Swingline Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swingline Lender of any telephonic Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Loan Notice and, if not, the Swingline Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the
Swingline Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swingline Borrowing

 

36

--------------------------------------------------------------------------------


 

(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in this Article II, or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Loan Notice, make the
amount of its Swingline Loan available to the Borrower.

 

(b)           Refinancing.

 

(i)            The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Revolving Loan that is a Base Rate Loan in an amount equal to such
Lender’s pro rata share of Swingline Loans then outstanding.  Such request shall
be made in writing (which written request shall be deemed to be a Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, the unutilized portion of the Aggregate Commitments
or the conditions set forth in Section 4.02.  The Swingline Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its pro rata share of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Swingline Lender.

 

(ii)           If for any reason any Swingline Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the
request for Revolving Loans submitted by the Swingline Lender as set forth
herein shall be deemed to be a request by the Swingline Lender that each of the
Lenders fund its risk participation in the relevant Swingline Loan and each
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(b)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(b) by the time
specified in Section 2.04(b)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation.  A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have

 

37

--------------------------------------------------------------------------------


 

against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that Swingline Lender has complied with the provisions of
Section 2.04(a).  No such purchase or funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.

 

(c)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its pro rata share of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the
Swingline Lender.

 

(ii)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its pro rata
share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swingline Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

 

(d)           Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Lender funds its Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s pro rata share of any
Swingline Loan, interest in respect thereof shall be solely for the account of
the Swingline Lender.

 

(e)           Payments Directly to Swingline Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

 

(f)            Auto Borrow Arrangement.  In order to facilitate the borrowing of
Swingline Loans, the Borrower and the Swingline Lender may mutually agree to,
and are hereby authorized to, enter into an auto borrow agreement(s) in form and
substance reasonably satisfactory to the Swingline Lender, with notice to the
Administrative Agent (as amended, restated, modified, supplemented, extended,
renewed or replaced, collectively, the “Auto Borrow Agreement”) providing for
the automatic advance by the Swingline Lender of Swingline Loans under the
conditions set forth in the Auto Borrow Agreement, subject to the conditions set
forth herein.  At any time an Auto Borrow Agreement is in effect, Borrowings of
Swingline Loans under the Auto Borrow Agreement shall be made in accordance with
the terms of the Auto Borrow Agreement.  Unless otherwise provided in the Auto
Borrow Agreement, the commitments under the Swingline Sublimit will be “blocked”
and otherwise unavailable to the Borrower hereunder.

 

38

--------------------------------------------------------------------------------


 

2.05        Repayment of Loans.

 

(a)           Revolving Loans.  The Borrower shall repay to the Lenders the
Outstanding Amount of Revolving Loans on the Revolving Termination Date.

 

(b)           Swingline Loans.  The Borrower shall repay to the Swingline Lender
the Outstanding Amount of the Swingline Loans on the earlier to occur of (i) the
date ten (10) Business Days after such Loan is made and (ii) the Revolving
Termination Date.

 

2.06        Prepayments.

 

(a)           Voluntary Prepayments.  Except as otherwise expressly provided
herein, the Loans may be repaid in whole or in part without premium or penalty
(except, in the case of Loans other than Base Rate Loans, amounts payable
pursuant to Section 3.05); provided that:

 

(i)            in the case of Loans other than Swingline Loans, (A) notice
thereof must be received by 11:00 a.m. by the Administrative Agent at least
three (3) Business Days prior to the date of prepayment, in the case of
Eurodollar Rate Loans, and one (1) Business Day prior to the date of prepayment,
in the case of Base Rate Loans, (B) any such prepayment shall be a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof, in the case of Eurodollar Rate Loans and $500,000 and integral
multiples of $100,000 in excess thereof, in the case of Base Rate Loans, or, in
each case, the entire remaining principal amount thereof, if less;

 

(ii)           in the case of Swingline Loans, (A) notice thereof must be
received by the Swingline Lender by 1:00 p.m. on the date of prepayment (with a
copy to the Administrative Agent), and (B) any such prepayment shall be in the
same minimum principal amounts as for advances thereof (or any lesser amount
that may be acceptable to the Swingline Lender).

 

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid.  The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein.  Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest on the amount prepaid and breakage or other amounts due, if
any, under Section 3.05.

 

(b)           Mandatory Prepayments.  If at any time (A) the Outstanding Amount
of Revolving Loan Obligations shall exceed the Aggregate Revolving Committed
Amount, (B) the Outstanding Amount of L/C Obligations shall exceed the L/C
Sublimit, or (C) the Outstanding Amount of Swingline Loans shall exceed the
Swingline Sublimit, immediate prepayment will be made on or in respect of the
Revolving Loan Obligations in an amount equal to such excess; provided, however,
that, except with respect to clause (B), L/C Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swingline Loans have been
paid in full.

 

(c)           Application.  Within each Loan, prepayments will be applied first
to Base Rate Loans, then to Eurodollar Rate Loans in direct order of Interest
Period maturities.  Additionally, such prepayments shall be applied as specified
by the Borrower.

 

39

--------------------------------------------------------------------------------


 

2.07        Termination or Reduction of Commitments.

 

(a)           Voluntary Reductions.  The Commitments hereunder may be
permanently reduced in whole or in part by notice from the Borrower to the
Administrative Agent; provided that (i) any such notice thereof must be received
by 1:00 p.m. at least three (3) Business Days prior to the date of reduction or
termination and any such prepayment shall be in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and (ii) the
Commitments may not be reduced to an amount less than the Loan Obligations then
outstanding thereunder; provided, however, that such notice may provide that it
is conditioned upon the consummation of other financing, in which case such
notice may be revoked or extended by the Borrower if any such condition is not
satisfied prior to the date of termination of this Credit Agreement in such
notice.  The Administrative Agent will give prompt notice to the Lenders of any
such reduction in Commitments.  Any reduction of Commitments shall be applied
ratably to the commitment of each Lender according to its commitment percentage
thereof.  All commitment or other fees accrued with respect thereto through the
Closing Date of any termination of Commitments shall be paid on the Closing Date
of such termination.

 

(b)           [Intentionally Omitted].

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Percentage; (ii) each Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Percentage; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.

 

(iii)          During the continuance of an Event of Default under
Section 8.01(h) or (i), the Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          During the continuance of an Event of Default other than an Event
of Default under Section 8.01(h) or (i) (and other than as provided in above),
then upon the written request of the Required Lenders, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

40

--------------------------------------------------------------------------------


 

(v)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding with respect to any Loan Party under any Debtor
Relief Law.

 

2.09        Fees.

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender with Revolving Commitments (other than a
Defaulting Lender) in accordance with its pro rata share, a commitment fee equal
to the Applicable Percentage of the actual daily amount by which the Aggregate
Revolving Committed Amount exceeds the sum of (i) the Outstanding Amount of
Revolving Loans plus (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16.  The commitment fee shall accrue at all
times during the Commitment Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Termination Date.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Percentage
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Percentage separately for each period during such quarter that
such Applicable Percentage was in effect.  For purposes hereof, Swingline Loans
shall not be counted toward or be considered as usage of the Aggregate Revolving
Committed Amount.

 

(b)           Letter of Credit Fees.

 

(i)            Letter of Credit Fees.  Subject to Section 2.16, the Borrower
shall pay to the Administrative Agent for the account of each Lender with
Revolving Commitments (other than a Defaulting Lender) in accordance with its
pro rata share of a Letter of Credit fee for each Letter of Credit equal to the
Applicable Percentage multiplied by the daily maximum amount available to be
drawn under such Letter of Credit (the “Letter of Credit Fees”).  For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  The Letter of Credit Fees shall be computed on a quarterly basis
in arrears, and shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur
following the issuance of such Letter of Credit, on the L/C Expiration Date and
thereafter on demand.  If there is any change in the Applicable Percentage
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Percentage separately
for each period during such quarter that such Applicable Percentage was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

 

(ii)           Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a

 

41

--------------------------------------------------------------------------------


 

quarterly basis in arrears.  Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur
following the issuance of such Letter of Credit, on the L/C Expiration Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(c)           Other Fees.

 

(i)            The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s prime rate shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a three
hundred sixty (360)-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a three
hundred sixty-five (365)-day year).  Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders and/or the L/C Issuer, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period. 
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under

 

42

--------------------------------------------------------------------------------


 

Section 2.03(c)(iii), 2.03(j), 2.08(b), 2.09 or under Section 8.01.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its pro rata share of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the immediately succeeding Business Day and any applicable interest
or fee shall continue to accrue.  Subject to the definition of “Interest
Period”, if any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the

 

43

--------------------------------------------------------------------------------


 

Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligation of the Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Allocation of Funds.  If at any time insufficient funds are
received by or are available to the Administrative Agent to pay fully all
amounts of principal, L/C Borrowings, interest and fees then due hereunder, such
funds shall be applied (i) first, toward costs and expenses (including all
reasonable fees, expenses and disbursements of any law firm or other counsel, to
the extent payable pursuant to Section 10.04, and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

2.12        Sharing of Payments By Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and

 

44

--------------------------------------------------------------------------------


 

accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Credit Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to the Borrower or any of its Subsidiaries (as to
which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to the Administrative Agent a Note for such Lender, which
shall evidence such Lender’s Loans in addition to such accounts or records. 
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swingline Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.14        [Intentionally Omitted].

 

45

--------------------------------------------------------------------------------


 

2.15        Cash Collateral.

 

(a)           Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the L/C Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.01, or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Fronting Exposure
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure,
the Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent. The Borrower shall pay on demand therefor from time to
time all reasonable and documented account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Credit Agreement, Cash Collateral provided under any of this
Section 2.15 or Sections 2.03, 2.04, 2.05, 2.17 or 8.01 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations and obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent that there exists excess Cash
Collateral; provided, however, the Person providing Cash Collateral and the L/C
Issuer may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.

 

46

--------------------------------------------------------------------------------


 

2.16        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender shall not be
entitled to vote or participate in amendments, waivers or consents hereunder or
in respect of the other Loan Documents, except as expressly provided in the
definition of “Required Lenders” and Section 10.01;

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Credit Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Credit Agreement, in
accordance with Section 2.16; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash

 

47

--------------------------------------------------------------------------------


 

Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.16.

 

(C)          With respect to any fee payable under Section 2.09(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective pro rata share (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause any Non-Defaulting Lender’s share of the
Outstanding Amount of Revolving Obligations to exceed its Revolving Commitment. 
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

 

48

--------------------------------------------------------------------------------


 

(vi)          Replacement.  The Defaulting Lender may be replaced and its
interests assigned as provided in Section 10.13;

 

(vii)         Termination of Commitments.  So long as no Event of Default shall
exist immediately before or immediately after giving effect thereto, the
Borrower may, with the consent of the Administrative Agent, in its discretion,
elect to terminate the commitments of the Defaulting Lender, and repay its share
of outstanding Loan Obligations (and reallocate its participation interests in
L/C Obligations and Swingline Loans), on a non-pro rata basis.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
(or the Required Lenders, as appropriate), Swingline Lender and the L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Revolving Commitment
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided;
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the Borrower or
the Administrative Agent, as the case may be) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full

 

49

--------------------------------------------------------------------------------


 

amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnification.

 

(i)            The Borrower shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  The Borrower shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower,

 

50

--------------------------------------------------------------------------------


 

as applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
the Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Credit
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver (or cause the applicable Loan
Party to deliver) to the Administrative Agent or the Administrative Agent shall
deliver  to the Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Law to report such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),

 

51

--------------------------------------------------------------------------------


 

executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 3.01(e) to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.01(e), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(e) on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary

 

52

--------------------------------------------------------------------------------


 

documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Credit Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall promptly update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the

 

53

--------------------------------------------------------------------------------


 

replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

3.02        Illegality.  If any Change in Law makes it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (a) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended and (b) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
of such Lender’s Eurodollar Rate Loans to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent in accordance herewith but
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender in accordance herewith but without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

54

--------------------------------------------------------------------------------


 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Base
Rate) or the L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Credit Agreement or Eurodollar Rate Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer reasonably
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Credit Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth in reasonable detail the calculation of the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation,

 

55

--------------------------------------------------------------------------------


 

provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than three months prior to
the date that such Lender or the L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06          Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or other additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer, as applicable, shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender or the L/C
Issuer, as applicable, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable and documented costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.

 

56

--------------------------------------------------------------------------------


 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
other additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different Lending Office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07          Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions to Initial Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)           Executed Loan Documents.  The Administrative Agent’s receipt of
counterparts of this Credit Agreement, the Notes requested by the Lenders, the
Collateral Questionnaire, Collateral Agreement and any Mortgages, in each case,
dated as of the Closing Date, duly executed by a Responsible Officer of each
Loan Party party thereto and by each Lender party thereto, and in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders.

 

(b)           Organization Documents, Etc.  The Administrative Agent’s receipt
of a duly executed certificate of a Responsible Officer of each Loan Party, in
form and substance satisfactory to the Administrative Agent and the Lenders,
attaching each of the following documents and certifying that each is true,
correct and complete and in full force and effect as of the Closing Date:

 

(i)            Charter Documents.  Copies of its articles or certificate of
organization or formation, certified to be true, correct and complete as of a
recent date by the appropriate Governmental Authority of the jurisdiction of its
organization or formation;

 

(ii)           Bylaws.  Copies of its bylaws, operating agreement or partnership
agreement;

 

(iii)          Resolutions.  Copies of its resolutions approving and adopting
the Loan Documents to which it is party, the transactions contemplated therein,
and authorizing the execution and delivery thereof;

 

(iv)          Incumbency.  Incumbency certificates identifying the Responsible
Officers of such Loan Party that are authorized to execute Loan Documents and to
act on such Loan Party’s behalf in connection with the Loan Documents; and

 

(v)           Good Standing Certificates.  Certificates of good standing or the
equivalent from its jurisdiction of organization or formation and from each
other jurisdiction where failure to be in good standing would reasonably be
expected to have a

 

57

--------------------------------------------------------------------------------


 

Material Adverse Effect, in each case certified as of a recent date (and in any
event within 30 days prior to the Closing Date) by the appropriate Governmental
Authority.

 

(c)           Opinions of Counsel.  The Administrative Agent’s receipt of duly
executed opinions of counsel to the Loan Parties, dated as of the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders.

 

(d)           Financial Statements.  The Administrative Agent’s receipt of each
of the following:

 

(i)            The audited consolidated balance sheets of the Consolidated Group
for the fiscal years ended December 31, 2009 and December 31, 2010, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal years (including the notes thereto), prepared in
accordance with GAAP; and

 

(ii)           The audited consolidated financial statements of the Consolidated
Group for the fiscal quarters ended December 31, 2010, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarters, prepared in accordance with GAAP.

 

(e)           Officer Certificates.  The Administrative Agent’s receipt of a
certificate or certificates of a Responsible Officer of the Borrower, dated as
of the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, certifying each of the following:

 

(i)            Consents.  No material consents, material licenses or material
approvals are required in connection with the execution, delivery and
performance by any Loan Party of the Loan Documents to which it is a party,
other than as are in full force and effect and, to the extent requested by the
Administrative Agent, are attached thereto;

 

(ii)           Material Adverse Effect.  There has been no event or circumstance
since the date of the audited financial statements for the fiscal year ending
December 31, 2010 that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(iii)          Financial Statements.  The annual and quarterly financial
statements of the Consolidated Group delivered to the Administrative Agent
pursuant to Section 4.01(d) hereof (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (B) fairly present the financial condition of the
Consolidated Group as of the date thereof and the results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein (and
with respect to such quarterly statements, subject to the absence of footnotes
and to normal year-end audit adjustments) and (C) show all material indebtedness
and other liabilities, direct or contingent, of the Consolidated Group as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness;

 

(iv)          [Intentionally Omitted]; and

 

(v)           Margin Regulations.  The Loan Parties are not engaged, principally
or as one of their important activities, in the business of purchasing or
carrying “margin stock”

 

58

--------------------------------------------------------------------------------


 

or securities (within the meaning of Regulation T or U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock or
securities.

 

(f)            Personal Property Collateral.  The Collateral Agent’s receipt of
the following, each in form and substance satisfactory to the Collateral Agent:

 

(i)            Lien Priority.  Evidence that (A) the Collateral Agent, on behalf
of the Lenders, holds a perfected, first priority Lien on all Collateral and
(B) none of the Collateral is subject to any Liens (other than Permitted Liens);

 

(ii)           UCC Financing Statements.  Such UCC financing statements as are
necessary or appropriate, in the Collateral Agent’s discretion, to perfect the
security interests in the Collateral;

 

(iii)          Intellectual Property.  Such patent, trademark and copyright
notices and recordations as are necessary or appropriate, in the Collateral
Agent’s discretion, to perfect the security interests in the Loan Parties’ IP
Rights;

 

(iv)          Equity Interests.  Original certificates evidencing the Equity
Interests pledged pursuant to the Security Documents (to the extent any such
Equity Interests are certificated), together with undated stock transfer powers
executed in blank; and

 

(v)           Promissory Notes.  Original promissory notes evidencing
intercompany loans or advances owing to any Loan Party by any Subsidiary of the
Borrower, together with undated allonges executed in blank.

 

(g)           [Intentionally Omitted].

 

(h)           Evidence of Insurance.  The Collateral Agent’s receipt of copies
of insurance certificates with respect to all insurance required to be
maintained pursuant to the Loan Documents identifying the Collateral Agent as
Lender’s loss payee, with respect to flood hazard and casualty insurance, and as
additional insured, with respect to liability insurance.

 

(i)            [Intentionally Omitted].

 

(j)            [Intentionally Omitted].

 

(k)           Fees and Expenses.  All fees and expenses (including, unless
waived by the Administrative Agent, all reasonable fees, expenses and
disbursements of any law firm or other counsel to the extent payable pursuant to
the Loan Documents) required to be paid pursuant to the Fee Letter and this
Credit Agreement on or before the Closing Date shall have been paid.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

59

--------------------------------------------------------------------------------


 

4.02        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article VI, any other Loan Document or any Loan Notice
furnished at any time under or in connection herewith or therewith, shall be
true and correct (i) to the extent such representation or warranty is modified
or qualified based on the terms “materially” or “material” or by reference to
the term “Material Adverse Effect”, in any respect and (ii) to the extent such
representation or warranty is not so modified or qualified, in any material
respect on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct (A) to the extent such
representation or warranty is modified or qualified based on the terms
“materially” or “material” or by reference to the term “Material Adverse
Effect”, in any respect and (B) to the extent such representation or warranty is
not so modified or qualified, in any material respect as of such earlier date.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Borrower that the conditions specified
in Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.01        Organization; Powers.  The Borrower and each of the Subsidiaries are
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, have all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and are in good
standing in, every jurisdiction where such qualification is required for the
conduct of its business.

 

5.02        Authorization; Enforceability.  The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
action and, if required, stockholder action.  This Credit Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

60

--------------------------------------------------------------------------------


 

5.03        Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any requirement of Law
applicable to the Borrower or any Subsidiary, (c) will not violate or result in
a default under any material indenture, material agreement or other material
instrument binding upon the Borrower or any Subsidiary or their assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any Subsidiary or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation thereunder, (d) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary, except Liens created under the Loan Documents and (e) do not
contravene the terms of any of such Person’s Organization Documents.

 

5.04        Financial Condition; No Material Adverse Effect.  (a)  The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, stockholders equity and cash flows as of and
for the fiscal years ended December 31, 2008, December 31, 2009 and December 31,
2010, reported on by PricewaterhouseCoopers LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Consolidated Group as of such dates and for such periods in accordance with GAAP
consistently applied.

 

(b)           Except as disclosed in the financial statements referred to above
or the notes thereto, none of the Borrower or any of its Subsidiaries has, as of
the Closing Date, any material direct or contingent liabilities, unusual
long-term commitments or unrealized losses.

 

(c)           No Material Adverse Effect has occurred since December 31, 2010.

 

5.05        Properties.  (a)  The Borrower and each of the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including the Mortgaged Properties), except for
(i) minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or as proposed to be conducted or to utilize
such properties for their intended purposes and (ii) leaseholds subject to all
superior title matters and all matters which encumber the landlord’s or ground
lessor’s interest.

 

(b)           Except to the extent it would not reasonably be expected to result
in a Material Adverse Effect, each member of the Consolidated Group owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person.

 

(c)           Schedule 5.05 sets forth the address of each real property that is
owned or leased by the Borrower or any Subsidiary (other than addresses of the
locations to which the Laundry Facility Agreements relate) and identifying each
Mortgaged Property as of the Closing Date.

 

5.06        Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.

 

61

--------------------------------------------------------------------------------


 

(b)           Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

5.07        Compliance with Laws and Agreements.

 

(a)           The Borrower and each of the Subsidiaries is in compliance with
all requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)           [Intentionally Omitted].

 

5.08        Use of Proceeds.  The proceeds of the Revolving Loans and Swingline
Loans will be used only (i) to repay existing Indebtedness, including the Senior
Notes (including prepayment of fees and expenses in connection therewith), and
(ii) for working capital and lawful corporate purposes (including Permitted
Acquisitions and capital expenditures).  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the FRB, including Regulations T, U and
X.  Letters of Credit will be used only for lawful corporate purposes.

 

5.09        Taxes.  The Borrower and each of the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

5.10        ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Pension Plan (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $250,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $250,000 the fair market
value of the assets of all such underfunded Pension Plans.

 

5.11        Disclosure.  The Borrower has disclosed to the Administrative Agent
all agreements, instruments and corporate or other restrictions to which the
Borrower or any Subsidiary is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party by
its agents to the Administrative Agent in connection with the negotiation of
this Credit Agreement or any other Loan Document or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains, when taken as a whole, any material misstatement of fact or omits to
state any material fact necessary to make the

 

62

--------------------------------------------------------------------------------


 

statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Closing Date, as of the Closing Date.

 

5.12        Subsidiaries.  Schedule 5.12 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Subsidiary that is a Loan Party, in each case as of the Closing
Date.

 

5.13        Insurance.  Schedule 5.13 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the Subsidiaries as of the
Closing Date.  As of the Closing Date, all premiums in respect of such insurance
have been paid.  The Borrower believes that the insurance maintained by or on
behalf of the Borrower and the Subsidiaries is adequate.

 

5.14        Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened.  The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters.  All payments of a material amount due
from the Borrower or any Subsidiary, or for which any reasonably foreseeable
claim may be made against the Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits (other than routine
claims for benefits), have been paid or accrued as a liability on the books of
the Borrower or such Subsidiary.  The consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

 

5.15        Solvency.  Immediately after the consummation of the Transactions to
occur on the Closing Date, (a) the fair value of the assets of the Loan Parties,
taken as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Loan Parties will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured and (d) the Loan Parties
will not have unreasonably small capital with which to conduct the business in
which they are engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

 

5.16        Margin Regulations; Investment Company Act.

 

(a)           The Loan Parties are not engaged and will not engage, principally
or as one of their important activities, in the business of purchasing or
carrying “margin stock” or securities (within the meaning of Regulation T or U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock or securities.

 

(b)           None of the Loan Parties, any Person “controlling” (as such term
is defined under the Investment Company Act of 1940) a Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.17        Taxpayer Identification Number; Other Identifying Information.  The
true and correct U.S. taxpayer identification number, if any, of the Borrower is
set forth on Schedule 5.17.

 

63

--------------------------------------------------------------------------------


 

5.18        Personal Property Collateral.  The Collateral Agreement is effective
to create in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties (as defined in the Collateral Agreement), a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when UCC
financing statements (or other appropriate notices) in appropriate form are duly
filed at the locations identified in the Collateral Agreement or to the
Collateral Agent in writing, the Collateral Agreement shall create a fully
perfected first priority Lien (subject only to Permitted Liens) on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral, in each case prior and superior in right to any other Lien (other
than Permitted Liens).

 

5.19        Pledged Collateral.  The Collateral Agreement is effective to create
in favor of the Collateral Agent, for the ratable benefit of the Secured Parties
(as defined in the Collateral Agreement), a legal, valid and enforceable
security interest in the Pledged Collateral as defined and identified therein,
except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law), and the Collateral Agreement shall create a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the pledgors
thereunder in such collateral, in each case prior and superior in right to any
other Lien (a) with respect to any such collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (b) with respect to any such collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of
Section 8-106 of the UCC, or any successor provision, and (c) with respect to
any such collateral that is not a “security” (as such term is defined in the
UCC), when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor.

 

5.20        Mortgages.  Each of the Mortgages, if any, is effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties
(as defined in the Collateral Agreement), a legal, valid and enforceable
security interest in the Mortgaged Properties identified therein in conformity
with applicable Law, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and, when the Mortgages and UCC financing statements in
appropriate form are duly recorded at the locations identified in the Mortgages,
and recording or similar taxes, if any, are paid, the Mortgages shall constitute
a fully perfected first priority Lien (subject only to Permitted Liens) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Mortgaged Properties, in each case prior and superior in right to any
other Lien (other than Permitted Liens).

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired or been terminated and all L/C Borrowings shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

64

--------------------------------------------------------------------------------


 

6.01        Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent on behalf of each Lender:

 

(a)           within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Consolidated Group on a consolidated basis in accordance with
GAAP consistently applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Consolidated Group on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.12 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
Borrower’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default under
Section 7.12 and, if such knowledge has been obtained, describing such Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e)           within 45 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC or with any national securities
exchange, as the case may be; and

 

(g)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or

 

65

--------------------------------------------------------------------------------


 

compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.

 

6.02        Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of, or material adverse change in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of an executive officer or the Borrower or any
Subsidiary or a Financial Officer, affecting the Borrower or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$300,000; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

The Loan Parties hereby acknowledge that the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, the “Loan
Party Materials”) by posting the Loan Party Materials on IntraLinks or another
similar electronic system (the “Platform”) and that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Loan Parties or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  The Loan Parties hereby agree that (1) all
Loan Party Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” (which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof); (2) by
marking the Loan Party Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Loan
Party Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Loan Parties or their securities for purposes of United States federal and state
securities laws; (3) all Loan Party Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated as “Public Side
Information”; and (4) the Administrative Agent shall be entitled to treat any
Loan Party Materials that are not designated “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not marked as “Public Side
Information”.

 

6.03        Information Regarding Collateral.  (a)  The Borrower will furnish to
the Collateral Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of incorporation or organization of any
Loan Party or (iii) in any Loan Party’s organizational identification number. 
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest

 

66

--------------------------------------------------------------------------------


 

in all the Collateral.  The Borrower also agrees promptly to notify the
Collateral Agent if any substantial portion of the Collateral is damaged or
destroyed.

 

(b)           Each year, at the time of delivery of financial statements
pursuant to Section 6.01 and otherwise upon the request of the Administrative
Agent, the Borrower shall deliver to the Collateral Agent a certificate of a
Financial Officer or chief legal officer of the Borrower setting forth the
information required pursuant to the Collateral Questionnaire or confirming that
there has been no change in such information since the date of the Collateral
Questionnaire delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section.

 

6.04        Existence; Conduct of Business.  Except to the extent it would not
reasonably be expected to result in a Material Adverse Effect, the Borrower
will, and will cause each Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.03 or any sale, transfer, lease or other disposition permitted under
Section 7.05.

 

6.05        Payment of Obligations.  The Borrower will, and will cause each
Subsidiary to, pay its Material Indebtedness and other material obligations,
including tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

6.06        Maintenance of Properties.  Except to the extent it would not
reasonably be expected to result in a Material Adverse Effect, the Borrower
will, and will cause each Subsidiary to, keep and maintain all property in good
working order and condition, ordinary wear and tear excepted.

 

6.07        Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents.  The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

 

6.08        Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of or any material
interest in the Collateral under power of eminent domain or by condemnation or
similar proceeding.

 

6.09        Books and Records; Inspection and Audit Rights.  The Borrower will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each Subsidiary to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided, however, that unless an Event of
Default has occurred and is continuing, the

 

67

--------------------------------------------------------------------------------


 

Borrower shall not be responsible for the cost of more than one such visit by
the Administrative Agent per calendar year.

 

6.10        Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all requirements of Law (including Environmental
Law) applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

6.11        Use of Proceeds and Letters of Credit.  The proceeds of the Loans
may be used only (i) to repay existing Indebtedness, including the Senior Notes
(including prepayment of fees and expenses in connection therewith) and (ii) for
working capital and lawful corporate purposes (including Permitted Acquisitions
and capital expenditures).  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.  Letters of
Credit will be used only for lawful corporate purposes.

 

6.12        Collateral and Guarantee Requirement.

 

(a)           Additional Domestic Subsidiaries.  The Borrower will give prompt
notice to the Administrative Agent of the formation or acquisition of any
Subsidiary after the Closing Date, and cause each Domestic Subsidiary to become
a Guarantor hereunder, and otherwise meet the Collateral and Guarantee
Requirement hereunder, by execution and delivery of a supplement or joinder
agreement to the Collateral Agreement within thirty days of formation or
acquisition, together with certified copies of resolutions, organizational
documents, incumbency and officer’s certificates and legal opinions, in form and
substance reasonably satisfactory to the Administrative Agent in each case
within thirty days of formation or acquisition (or such longer period agreed to
by the Administrative Agent in its reasonable discretion).

 

(b)           Foreign Subsidiaries.  The Borrower will not form or acquire
Foreign Subsidiaries without the prior written consent of the Administrative
Agent.

 

(c)           Further Assurances (General).  The Borrower will, and will cause
each Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law, or
that the Collateral Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.  The Borrower also agrees to provide the
Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

 

(d)           Further Assurances (Specific).  If any material assets (including
any real property or improvements thereto or any interest therein) are acquired
by any Loan Party after the Closing Date (other than assets constituting
Collateral under the Collateral Agreement that become subject to the Lien of the
Collateral Agreement upon acquisition thereof), the Borrower will notify the
Collateral Agent and the Lenders thereof, and, if requested by the Collateral
Agent or the Required Lenders, the Borrower will cause the Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Collateral
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section above, all at the expense of the Loan Parties.

 

68

--------------------------------------------------------------------------------


 

6.13        Interest Rate Protection.  Maintain Swap Agreements in effect on the
Closing Date relating to the Loans hereunder for a period of three years from
the Closing Date or through the term thereof if less than three years.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
been terminated and all L/C Borrowings shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

7.01        Indebtedness; Certain Equity Securities.  (a)  The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(i)            Indebtedness created or existing under this Credit Agreement and
the other Loan Documents;

 

(ii)           [Intentionally Omitted];

 

(iii)          Indebtedness existing on the date hereof and set forth in
Schedule 7.01 and extensions, renewals and replacements of any such
Indebtedness; provided that such extending, renewal or replacement Indebtedness
(A) shall not be Indebtedness of an obligor that was not an obligor with respect
to the Indebtedness being extended, renewed or replaced, (B) shall not be in a
principal amount that exceeds the principal amount of Indebtedness being
extended, renewed or replaced (plus accrued interest and premium thereon and
fees and expenses related to such extensions, renewals and replacements
thereof), (C) shall not have an earlier maturity date or decreased weighted
average life than the Indebtedness being extended, renewed or replaced and
(D) shall be subordinated to the Obligations on substantially the same terms as
the Indebtedness being extended, renewed or replaced;

 

(iv)          intercompany Indebtedness between and among members of the
Consolidated Group to the extent permitted by Section 7.04; provided that
Indebtedness of the Borrower to any Subsidiary (other than another Borrower) and
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

(v)           Guarantees by members of the Consolidated Group in respect of
Indebtedness otherwise permitted hereunder; provided that (A) Guarantees by the
Borrower or any Loan Party of Indebtedness of any Subsidiary that is not a Loan
Party shall be subject to Section 7.04, and (B) Guarantees permitted under this
clause (v) shall be subordinated to the Obligations of the applicable Subsidiary
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Obligations;

 

(vi)          Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, repair, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, synthetic leases, purchase money
Indebtedness and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by

 

69

--------------------------------------------------------------------------------


 

a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (plus accrued interest and premium
thereon); provided that (A) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (vi) shall not exceed $12,000,000 at any time outstanding;

 

(vii)         (A) Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (1) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (2) the aggregate principal amount of
Indebtedness permitted by this clause (vii) shall not exceed $6,000,000 at any
time outstanding (excluding Capital Lease Obligations under leases for vehicles)
and (B) any refinancings, renewals and replacements of any such Indebtedness
pursuant to the preceding clause (A) that do not increase the outstanding
principal amount (plus accrued interest and premium and fees and expenses
related to such refinancings, renewals and replacements thereof) thereof;

 

(viii)        other unsecured Indebtedness in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Subsidiaries that are not Loan Parties
permitted by this clause (viii) shall not exceed $500,000 at any time
outstanding;

 

(ix)          Indebtedness owed to any Person (including obligations in respect
of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(x)           Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations, in each case provided in the
ordinary course of business;

 

(xi)          Indebtedness in respect of Swap Agreements permitted by
Section 7.07;

 

(xii)         the Senior Notes, in an aggregate principal amount not to exceed
$100,000,000, until June 30, 2012;

 

(xiii)        endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

 

(xiv)        [Intentionally Omitted]; and

 

(xv)         Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”) or other similar cash management
services, in each case, incurred in the ordinary course of business.

 

70

--------------------------------------------------------------------------------


 

(b)           The Borrower will not, and will not permit any Subsidiary to,
issue preferred Equity Interests, except for (i) any preferred Equity Interest
issued pursuant to the Shareholders Rights Plan and (ii) any preferred Equity
Interest, the proceeds of which are used to prepay any amounts outstanding under
this Credit Agreement and the other Loan Documents.

 

7.02        Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)           Liens created or existing under the Loan Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 7.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (plus accrued interest and premium thereon and fees and expenses related
to such extension, renewal or replacement thereof);

 

(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (plus accrued interest and premium
thereon and fees and expenses related to such extension, renewal or replacement
thereof);

 

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (vi) or (vii) of Section 7.01(a), (ii)
such security interests and the Indebtedness secured thereby are incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost of acquiring, constructing or improving such fixed
or capital asset or its fair market value at the time such security interest
attaches, and in any event, such Indebtedness does not exceed the amount of
Indebtedness permitted under Section 7.01(a)(vi) or (vii), and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

 

(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon; and

 

(g)           Liens granted by a Subsidiary that is not a Loan Party in favor of
the Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.

 

71

--------------------------------------------------------------------------------


 

7.03        Fundamental Changes.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary (other than the Borrower) may merge into any Subsidiary (other than
the Borrower) in a transaction in which the surviving entity is a Subsidiary and
(if any party to such merger is a Loan Party) is a Loan Party and (iii) any
Subsidiary (other than a Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.04.

 

(b)           The Borrower will not, and will not permit any of the Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and the Subsidiaries on the Closing Date and
businesses reasonably related thereto.

 

7.04        Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly Owned Subsidiary prior to such merger) any Equity Interests in or
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(a)           Permitted Investments;

 

(b)           Permitted Acquisitions; provided that the aggregate cash
consideration for such Permitted Acquisitions, which shall be deemed to include
(i) any amounts actually paid pursuant to any post-closing payment adjustments,
earn-outs or non-compete payments and (ii) the principal amount of Indebtedness
that is assumed pursuant to Section 7.01(a)(vi) or otherwise incurred in
connection with such Permitted Acquisition, shall not exceed $75,000,000 for any
period of four consecutive fiscal quarters and $150,000,000 in the aggregate
since the Closing Date plus, in each case (without duplication) an amount equal
to any returns of capital or sale proceeds actually received in cash in respect
of any such Permitted Acquisition (which amount shall not exceed the purchase
price paid (including the principal amount of Indebtedness assumed pursuant to
Section 7.01(a)(vi) in connection therewith) in respect of such Permitted
Acquisition);

 

(c)           investments existing on the date hereof and set forth on
Schedule 7.04;

 

(d)           investments by the Borrower and its Subsidiaries in Equity
Interests in their respective Subsidiaries; provided that (i) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Collateral
Agreement (subject to the limitations applicable to common stock of a Foreign
Subsidiary referred to in the definition of “Collateral and Guarantee
Requirement”) and (ii) the aggregate amount of investments by Loan Parties in
Subsidiaries that are not Loan Parties (together with outstanding intercompany
loans permitted under clause (ii) to the proviso to

 

72

--------------------------------------------------------------------------------


 

subsection (e) hereof and outstanding Guarantees permitted under the proviso to
subsection (g) hereof) shall not exceed $500,000 at any time outstanding (in
each case determined without regard to any write-down or write-offs);

 

(e)           loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Collateral Agreement and (ii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with investments permitted under clause (ii) of subsection (d)
hereof and outstanding Guarantees permitted under the proviso to subsection
(g) hereof shall not exceed $500,000 at any time outstanding (in each case
determined without regard to any write-down or write-offs);

 

(f)            loans or advances to employees made in the ordinary course of
business of the Borrower or a Subsidiary not exceeding $250,000 in the aggregate
outstanding at any time; provided that no such advances to any single employee
shall exceed $100,000 in the aggregate outstanding (determined without regard to
any write-downs or write-offs of such loans or advances);

 

(g)           Guarantees constituting Indebtedness permitted by Section 7.01;
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
investments permitted under clause (ii) of Section 7.04(d) and outstanding
intercompany loans permitted under clause (ii) to the proviso to
Section 7.04(e)) shall not exceed $500,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs);

 

(h)           investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(i)            investments in the form of Swap Agreements permitted by
Section 7.07;

 

(j)            investments of any Person existing at the time such Person
becomes a Subsidiary of the Borrower or consolidates or merges with the Borrower
or any of the Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such consolidation or merger;

 

(k)           investments received in connection with the dispositions of assets
permitted by Section 7.05;

 

(l)            [Intentionally Omitted];

 

(m)          investments made to the extent permitted by Section 7.03;

 

(n)           investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;

 

(o)           advances made in connection with purchases of goods or services in
the ordinary course of business;

 

(p)           extensions of trade credit in the ordinary course of business;

 

73

--------------------------------------------------------------------------------


 

(q)           to the extent constituting investments, deposits of cash made in
the ordinary course of business to secure performance of operating leases;

 

(r)            [Intentionally Omitted]; and

 

(s)            other investments, loans and advances by the Borrower or any
Subsidiary in an aggregate amount, as valued at cost at the time each such
investment is made and including all related commitments for future advances,
not exceeding $1,000,000 in the aggregate for all such investments made from and
after the Closing Date plus an amount equal to any returns of capital actually
received in cash in respect of any such investments (which amount shall not
exceed the amount of such investment valued at cost at the time such investment
was made).

 

7.05        Asset Sales.  The Borrower will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary, except:

 

(a)           sales, transfers and other dispositions of (i) inventory,
(ii) used or surplus equipment and (iii) Permitted Investments in the ordinary
course of business or that, in the reasonable business judgment of the Borrower
or the Subsidiary, has become obsolete or worn out, or is no longer useful in
the business;

 

(b)           sales, transfers and other dispositions to the Borrower or a
Subsidiary; provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Sections
7.04 and 7.09;

 

(c)           sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;

 

(d)           sales, transfers and other dispositions of property to the extent
such property constitutes an investment permitted by clauses (a), (h), (i) and
(k) of Section 7.04;

 

(e)           sale and leaseback transactions permitted by Section 7.06;

 

(f)            dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;

 

(g)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
(other than the Borrower) are sold) that are not permitted by any other clause
of this Section; provided that the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this
clause (g) shall not exceed $5,000,000;

 

(h)           each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons to the extent such grant does
not materially interfere with the conduct of business of the Borrower or any of
its Subsidiaries;

 

(i)            the sale of delinquent notes or accounts receivable in the
ordinary course of business for purposes of collection only (and not for the
purpose of any bulk sale or securitization transaction);

 

74

--------------------------------------------------------------------------------


 

(j)            the sale, transfer, lease or other disposition (including a
disposition as part of a sale and leaseback) of any real property (and
facilities located thereon) acquired in a Permitted Acquisition (or otherwise
with the consent of the Required Lenders) within 180 days of the acquisition of
such real property for fair market value;

 

(k)           dispose of any of its or their property in connection with (1) any
involuntary loss, damage or destruction of property and (2) any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property; and

 

(l)            to the extent allowable under Section 1031 of the Code, any
exchange of like property or property serving a substantially similar purpose
for use in a permitted business between the Borrower or any Subsidiary and
another Person; provided that the aggregate fair market value of all assets
exchanged or otherwise disposed of in reliance upon this clause (l) shall not
exceed $5,000,000;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b), (c), (f) and (k) above) shall
be made for fair value and (other than those permitted by clause (b), (k) and
(l)) for at least 75% cash consideration.

 

7.06        Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after the Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.

 

7.07        Swap Agreements.  The Borrower will not, and will not permit any of
the Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of shares of capital stock or
other equity ownership interests of the Borrower or any of its Subsidiaries) and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rate, from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

7.08        Restricted Payments; Certain Payments of Indebtedness.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) the Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (ii) the Borrower may declare and pay dividends with respect
to its common stock payable solely in additional shares of its common stock, and
(iii) the Borrower may make other Restricted Payments so long as no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis.

 

(b)           The Borrower will not, and will not permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or

 

75

--------------------------------------------------------------------------------


 

similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Indebtedness, except:

 

(i)            payment of Indebtedness created this Credit Agreement and the
Loan Documents;

 

(ii)           scheduled payments of principal or interest with respect to
Indebtedness to the extent permitted by Section 7.01;

 

(iii)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(iv)          prepayments in respect of Capital Lease Obligations in the
ordinary course of business; and

 

(v)           the voluntary repurchase or redemption of the Senior Notes
(together with accrued interest, fees, premiums and expenses incurred in
connection therewith).

 

7.09        Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business and at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and the Loan Parties not
involving any other Affiliate, (c) any investment permitted by
Section 7.04(d) and (e), (d) any Indebtedness permitted under
Section 7.01(a)(iv), (e) loans or advances to employees permitted under
Section 7.04, (f) the payment of reasonable fees to directors of the Borrower or
any Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business, (g) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by the Borrower’s Board of Directors, (h) employment and
severance arrangements entered into in the ordinary course of business and
approved by the Borrower’s Board of Directors between the Borrower or any
Subsidiary and any employee thereof and (i) any Restricted Payment permitted by
Section 7.08.

 

7.10        Restrictive Agreements.  The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the Closing
Date identified on Schedule 7.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Credit Agreement if such restrictions or conditions apply only to the property
or assets

 

76

--------------------------------------------------------------------------------


 

securing such Indebtedness and (v) clause (a) of the foregoing shall not apply
to customary provisions in leases and other contracts restricting the assignment
thereof.

 

7.11        Amendment of Material Documents.  The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws or other organizational documents to the
extent adverse to the Lenders in any material respect.

 

7.12        Financial Covenants.

 

(a)           Consolidated Total Leverage Ratio.  As of the end of each fiscal
quarter of the Borrower, the Consolidated Total Leverage Ratio will be not
greater than:

 

Period

 

Maximum Consolidated
Total Leverage Ratio

Closing Date through September 30, 2013

 

3.75:1.0

December 31, 2013 and thereafter

 

3.50:1.0

 

(b)           [Intentionally Omitted].

 

(c)           Consolidated Cash Flow Coverage Ratio.  As of the end of each
fiscal quarter of the Borrower, the Consolidated Cash Flow Coverage Ratio will
be not less than 1.2:1.0.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Credit Agreement or any other Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect (i) to the extent such
representation or warranty is modified or qualified based on the terms
“materially” or “material” or by reference to the term “Material Adverse
Effect”, in any respect and (ii) to the extent such representation or warranty
is not so modified or qualified, in any material respect, in each case when made
or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02, 6.03 or 6.04 (with respect to
the existence of the Borrower) or 6.11 or in Article VII;

 

77

--------------------------------------------------------------------------------


 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)            the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount, but in any case
after any applicable grace period) in respect of any Material Indebtedness, when
and as the same shall become due and payable;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness and (ii) any voluntary
repurchases or redemptions of Senior Notes to the extent permitted by
Section 7.08(b)(v);

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i)            the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)            the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $3,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be

 

78

--------------------------------------------------------------------------------


 

expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding (i) $750,000 in any year or (ii) $1,500,000 for all
periods;

 

(m)          any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, having a value in excess of $750,000, with the
priority required by the applicable Security Document, except (i) as a result of
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates, promissory
notes and failure to file continuation statements or other instruments delivered
to it under the Collateral Agreement;

 

(n)           any Loan Document shall for any reason be asserted by any Loan
Party not to be a legal, valid and binding obligation of any party thereto;

 

(o)           the Guarantees of the Obligations by Borrower and the Loan Parties
pursuant to the Collateral Agreement shall cease to be in full force and effect
(other than in accordance with the terms of the Loan Documents) or shall be
asserted by Borrower or any Loan Party not to be in effect or not to be legal,
valid and binding obligations; or

 

(p)           a Change in Control shall occur.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable) and require Cash Collateral to be
provided in an amount equal to the Outstanding Amount of L/C Obligations, and
thereupon the principal of the Loans so declared to be due and payable and Cash
Collateral for the L/C Obligations shall be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

8.02        Application of Funds.  After the exercise of remedies provided for
in Section 8.01 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, pro rata to the payment of that portion of the Obligations hereunder
constituting fees, indemnities, expenses and other amounts (including all
reasonable fees, expenses and disbursements of any law firm or other counsel to
the extent payable under Section 10.04 and amounts payable under Article III)
payable to the Collateral Agent in its capacity as such, including all amounts
incurred in the execution of its duties as collateral agent and the exercise of
rights and remedies in respect of the collateral to the extent payable under the
Loan Documents;

 

79

--------------------------------------------------------------------------------


 

Second, pro rata to payment of that portion of the Obligations hereunder
constituting fees, indemnities, expenses and other amounts (including all
reasonable fees, expenses and disbursements of any law firm or other counsel to
the extent payable under Section 10.04 and amounts payable under Article III
hereof) payable to the Administrative Agent in its capacity as such to the
extent payable under the Loan Documents;

 

Third, pro rata to payment of that portion of the Obligations hereunder
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the lenders (including all reasonable fees, expenses and
disbursements of any law firm or other counsel to the extent payable under
Section 10.04 and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause payable to them to the extent
payable under the Loan Documents;

 

Fourth, pro rata to payment of that portion of the Obligations hereunder
constituting accrued and unpaid interest on loans and L/C Borrowings and fees,
premiums and scheduled periodic payments, and any interest accrued thereon, due
under any Swap Agreement between any Loan Party and any Lender, or any Affiliate
of a Lender, to the extent such Swap Agreement is permitted by Section 7.07,
ratably among the Lenders (and, in the case of such Swap Agreements, Affiliates
of Lenders) in proportion to the respective amounts described in this clause
Fourth held by them;

 

Fifth, pro rata to payment of that portion of the Obligations hereunder
constituting unpaid principal of loans and L/C Borrowings and breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Agreement between any Loan Party and any Lender, or any Affiliate of a
Lender, to the extent such Swap Agreement is permitted by Section 7.07, and to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the Lenders (and, in the case
of such Swap Agreements, Affiliates of Lenders) in proportion to the respective
amounts described in this clause Fifth held by them; and

 

Last, the balance, if any, after all of the Obligations hereunder have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

9.01        Appointment and Authorization of Administrative Agent and Collateral
Agent.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this

 

80

--------------------------------------------------------------------------------


 

Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)           Each of the Lenders hereby irrevocably appoints, designates and
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Credit Agreement and each Collateral Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Credit Agreement or any Collateral Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any Collateral Document
or otherwise exist against the Collateral Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the Security Documents with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.  The
Collateral Agent shall act on behalf of the Lenders with respect to any
Collateral and the Security Documents, and the Collateral Agent shall have all
of the benefits and immunities (i) provided to the Administrative Agent under
the Loan Documents with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with any Collateral or the Security Documents as
fully as if the term “Administrative Agent” as used in such Loan Documents
included the Collateral Agent with respect to such acts or omissions, and
(ii) as additionally provided herein or in the Security Documents with respect
to the Collateral Agent.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in

 

81

--------------------------------------------------------------------------------


 

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or

 

82

--------------------------------------------------------------------------------


 

more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06        Resignation of the Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Borrower and the Required Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above. 
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable) and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan

 

83

--------------------------------------------------------------------------------


 

Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swingline Lender.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights and powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant Section 2.03(c).  If Bank of
America resigns as Swingline Lender, it shall retain shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon
the appointment by the Borrower of a successor L/C Issuer or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (b) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America  with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

9.08        No Other Duties.  Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents, documentation agents or
co-agents shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in their capacities, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or the
L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Loan Documents that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  Without limiting
the provisions of Section 9.09, the Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion:

 

(a)                                 to release any Lien on any property granted
to or held under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders;

 

(b)                                 to subordinate any Lien on any property
granted to or held under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02; and

 

(c)                                  to release any Guarantor from its guaranty
obligations under the Collateral Agreement provided hereunder if such Person
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents or otherwise would not be required hereunder to join as a Guarantor.

 

85

--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular types or items of
property, and of the Administrative Agent to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Swap Contracts and Treasury Management Agreements.
 No Lender or any Affiliate of a Lender that is party to any Swap Contract or
any Treasury Management Agreement permitted hereunder that obtains the benefits
of Section 7.02 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Swap
Contracts and Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate of a Lender that is party to such Swap Contract or such
Treasury Management Agreement, as the case may be.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Credit Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or by the Administrative Agent
on behalf of the Required Lenders upon receipt of a consent and direction letter
to do so by the applicable Lenders) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that:

 

(a)                                 unless also consented to in writing by each
Lender directly affected thereby, no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.01), it
being understood that the amendment or waiver of an Event of Default or a
mandatory prepayment or mandatory reduction in Commitments shall not be
considered an increase in Commitments;

 

(ii)                                  waive non-payment or postpone any date
fixed by this Credit Agreement or any other Loan Document for any payment of
principal, interest, fees or other amounts due to any Lender hereunder or under
any other Loan Document (it being understood that an amendment or waiver of a
mandatory reduction or mandatory prepayment provision shall not be considered a
non-payment or postponement of a payment);

 

86

--------------------------------------------------------------------------------


 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Loan Document; provided, however,
that only the consent of the Required Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(iv)                              change any provision of this Credit Agreement
regarding pro rata sharing or pro rata funding with respect to (A) the making of
advances (including participations), (B) the manner of application of payments
or prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts (except for technical
amendments with respect to additional extensions of credit pursuant to this
Credit Agreement which afford the protections to such additional extensions of
credit of the type provided to the Revolving Loans and/or any Term Loan), and
provided that the foregoing shall not in any way limit any “amend-and-extend”
transaction that extends the Revolving Termination Date for some but not all
Lenders (and which extensions may include increased pricing and fees to the
extending lenders and shall not require consent of the Required Lenders);

 

(v)                                 change any provision of this
Section 10.01(a) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than as expressly provided in subsection (b) below);

 

(vi)                              release all or substantially all of the
Collateral (other than as provided herein or as appropriate in connection with
transactions permitted hereunder); or

 

(vii)                           release all or substantially all of the value of
the guarantee provided by the Loan Parties pursuant to the Collateral Agreement;

 

(b)                                 Additional Commitments or Tranches.  For the
avoidance of doubt and notwithstanding provisions to the contrary in this
Section 10.01, this Credit Agreement may be amended (or amended and restated)
with the written consent of the Loan Parties and the Administrative Agent (and
not the Required Lenders) for the purpose of including one or more Incremental
Credit Facilities contemplated in subsections (e) and (f) of Section 2.01, by
(i) increasing the aggregate amount of commitments under any of the respective
facilities and (ii) adding one or more additional borrowing tranches hereunder
and to provide for the ratable sharing of the benefits of this Credit Agreement
and the other Loan Documents with the other commitments and Obligations
contemplated herein and therein;

 

(c)                                  unless also consented to in writing by the
L/C Issuer, no such amendment, waiver or consent shall affect the rights or
duties of the L/C Issuer under this Credit Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it;

 

(d)                                 unless also consented to in writing by the
Swingline Lender, no such amendment, waiver or consent shall affect the rights
or duties of the Swingline Lender under this Credit Agreement;

 

87

--------------------------------------------------------------------------------


 

(e)                                  unless also consented to in writing by the
Administrative Agent, no such amendment, waiver or consent shall affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Loan Document; and

 

(f)                                   unless also consented to in writing by the
Collateral Agent, no such amendment, waiver or consent shall affect the rights
or duties of the Collateral Agent under this Credit Agreement or any other Loan
Document;

 

provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that (x) the Commitment of
such Defaulting Lender may not be increased or extended without the consent of
such Defaulting Lender and (y) any waiver, amendment or modification requiring
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy or insolvency reorganization plan
that affects the Loans, (iii) each Lender acknowledged that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein, (iv) the Required Lenders may consent to allow a
Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent, the L/C Issuer or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the

 

88

--------------------------------------------------------------------------------


 

Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swingline
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE LOAN PARTY MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE LOAN PARTY MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Loan Party Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of any Agent Party; provided, however, that in no event shall
any Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  The Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swingline Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Loan Party
Materials that

 

89

--------------------------------------------------------------------------------


 

are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices, Letter of Credit Applications and Swingline Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C Issuer, Swingline Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder, or under any other Loan Document, shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article VIII and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each

 

90

--------------------------------------------------------------------------------


 

applicable jurisdiction) for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of any one outside counsel (in addition to any reasonably
necessary special counsel and up to one local counsel in each applicable
jurisdiction) for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (unless, in the
reasonable opinion of such outside counsel, the representation of all such
parties by one outside counsel would be inappropriate due to the existence of an
actual or potential conflict of interest) (A) in connection with this Credit
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of counsel for any Indemnitee, subject to the last
sentence of this clause (b)), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Credit Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final judgment to
have resulted from the bad faith, gross negligence or willful misconduct or
material breach of the Loan Documents by such Indemnitee (or its Related
Parties) or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.  Notwithstanding
anything to the contrary in this Credit Agreement or any other Loan Document,
with respect to

 

91

--------------------------------------------------------------------------------


 

any individual claim (or series of related claims), in no event shall the Loan
Parties be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to any reasonably necessary special counsel and up
to one local counsel in each applicable jurisdiction, but excluding any inhouse
counsel) for all Indemnitees collectively unless, in the reasonable opinion of
such outside counsel, the representation of all such Persons by one outside
counsel would be inappropriate due to the existence of an actual or potential
conflict of interest.  Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (including any such amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on their respective
pro rata share (determined as of the time that the applicable unreimbursed
expense of indemnity payment is sought), provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the L/C Issuer or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), L/C Issuer or the Swingline Lender
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, for itself and its Subsidiaries, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Credit Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct or material breach of the Loan Documents by such Indemnitee
or its Related Parties as determined by a final and nonappeable judgment of a
court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 10.04 and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swingline
Lender, the replacement of any Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

92

--------------------------------------------------------------------------------


 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent on demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Credit Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                         in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and/or the Loans at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans

 

93

--------------------------------------------------------------------------------


 

outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 with respect to any Revolving Commitment
(and the related Revolving Loans and obligations thereunder) and $1,000,000 with
respect to any Term Loan unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Credit Agreement with
respect to the Revolving Loans and any Term Loans, and the commitments relating
thereto, being assigned, and shall be pro rata with respect to such loans and
commitments; provided that, that this clause (ii) shall not apply to rights and
obligations in respect of Swingline Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any Revolving Commitments (and Loan Obligations
thereunder) and unfunded term loan commitments if such assignment is to a Person
that is not a Lender in respect thereof, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) any term loan to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a Revolving Commitment; and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Revolving Commitment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

94

--------------------------------------------------------------------------------

 


 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its pro rata share of the Revolving Commitments relating
thereto.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders

 

95

--------------------------------------------------------------------------------


 

shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement. 
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or its Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Loan Parties, to comply with Section
3.01(e) as though it were a Lender

 

96

--------------------------------------------------------------------------------


 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note(s), if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer or Swingline Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitments (and related Revolving Loans
and obligations thereunder) pursuant to subsection (b) above, Bank of America
may, (i) upon thirty days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the Closing Date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
Closing Date of such resignation, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.04(b).  Upon the appointment of a successor L/C Issuer
and/or Swingline Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swingline Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Credit Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Credit Agreement or any Eligible Assignee
invited to be a Lender as provided herein or (ii) any actual or prospective
party (or its Related Parties) to any swap or derivative transaction relating to
the Borrower and its obligations, this Credit Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided

 

97

--------------------------------------------------------------------------------


 

hereunder, (h) with the consent of the Borrower or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of its businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

10.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this Credit
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or Affiliate shall have made any demand under this Credit Agreement or
any other Loan Document and although such obligations of such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.  Notwithstanding the
provisions of this Section 10.08, if at any time any Lender, the L/C Issuer or
any of their respective Affiliates maintains one or more deposit accounts for
the Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

 

10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,

 

98

--------------------------------------------------------------------------------


 

the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10       Counterparts; Integration; Effectiveness.  This Credit Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Credit Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 5.01, this Credit
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Credit Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 

10.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12       Severability.  If any provision of this Credit Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13       Replacement of Lenders.  If (i) the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, (ii) any Lender requests
compensation under Section 3.04 or (iii) any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06; provided
that the consent of the Administrative Agent shall not be unreasonably
withheld), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this Credit
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

99

--------------------------------------------------------------------------------


 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee, if any, specified in Section 10.06(b), unless waived by the
Administrative Agent in its discretion;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable Laws; and

 

(v)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and, with respect to the Revolving Lenders, participations in L/C
Obligations pursuant to this Section 10.13 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14       Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE

 

100

--------------------------------------------------------------------------------


 

PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16         No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its controlled Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent, the Arranger and the Lenders are arm’s-length commercial
transactions between the Borrower, each other

 

101

--------------------------------------------------------------------------------


 

Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arranger nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger, any other Lead Arranger nor any Lender has any obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arranger or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17         Electronic Execution of Assignments and Certain Other Documents. 
The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.18         USA PATRIOT Act.  Each Lender that is subject to the PATRIOT Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19       Existing Credit Agreement Superseded.  This Credit Agreement shall
supersede the Existing Credit Agreement in its entirety, except as provided in
this Section 10.19. On the Closing Date, (i) the rights and obligations of the
parties under each of the Existing Credit Agreement and the “Notes” defined
therein shall be subsumed within and be governed by this Credit Agreement and
the Notes; provided however, that for purposes of this clause (i) any of the
“Obligations” (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement with respect to the Revolving Loans shall, for
purposes of this Credit Agreement, be Obligations hereunder, and (ii) the
Obligations incurred under the Existing Credit Agreement shall, to the extent
outstanding on the Closing Date, continue

 

102

--------------------------------------------------------------------------------


 

outstanding under this Credit Agreement and shall not be deemed to be paid,
released, discharged or otherwise satisfied by the execution of this Credit
Agreement, and this Credit Agreement shall not constitute a refinancing,
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder.  The Lenders’ interests in such
Obligations, and participations in such Letters of Credit, shall be reallocated
on the Closing Date in accordance with each Lender’s applicable Revolving
Commitment Percentages.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:

MAC-GRAY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Charlene Wright-Jones

 

Name:

Charlene Wright-Jones

 

Title:

Vice President

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as L/C Issuer, Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Christopher S. Allen

 

Name:

Christopher S. Allen

 

Title:

Senior Vice President

 

 

 

 

 

BANK OF THE WEST

 

 

 

 

 

By:

/s/ Charles Jou

 

Name:

Charles Jou

 

Title:

Vice President

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

 

By:

/s/ J. Edward Hall

 

Name:

J. Edward Hall

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

EASTERN BANK

 

 

 

 

 

By:

/s/ Robert J. Moodie

 

Name:

Robert J. Moodie

 

Title:

Senior Vice President

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

Name:

Valerie Schanzer

 

Title:

Vice President

 

 

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ Boris Nusinov

 

Name:

Boris Nusinov

 

Title:

Vice President

 

 

 

 

 

SALEM FIVE CENTS SAVINGS BANK

 

 

 

 

 

By:

/s/ Joseph V. Leary

 

Name:

Joseph V. Leary

 

Title:

Senior Vice President

 

 

 

 

 

SOVEREIGN BANK, N.A.

 

 

 

 

 

By:

/s/ Penny Garver

 

Name:

Penny Garver

 

Title:

Senior Vice President

 

 

 

 

 

TD BANK, NA

 

 

 

 

 

By:

/s/ Alan Garson

 

Name:

Alan Garson

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK N.A.

 

 

 

 

 

By:

/s/ Gary A. Pirri

 

Name:

Gary A. Pitti

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------

 